Exhibit 10.4










SECOND AMENDED AND RESTATED LEASE AGREEMENT NO. 3,
dated as of October 14, 2019,
by and between
HPT TA PROPERTIES TRUST and HPT TA PROPERTIES LLC,
AS LANDLORD,
AND
TA OPERATING LLC,
AS TENANT




{S2482626; 4}

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
ARTICLE 1 DEFINITIONS
1
1.1 AAA
1
1.2 Additional Charges
1
1.3 Additional Rent
1
1.4 Affiliated Person
1
1.5 Agreement
2
1.6 Appellate Rules
2
1.7 Applicable Laws
2
1.8 Arbitration Award
2
1.9 Award
2
1.10 Base Year
2
1.11 Business Day
2
1.12 Capital Addition
2
1.13 Capital Expenditure
2
1.14 Capital Replacements Budget
3
1.15 Change in Control
3
1.16 Claim
3
1.17 Code
3
1.18 Commencement Date
3
1.19 Condemnation
3
1.20 Condemnor
3
1.21 Consolidated Financials
3
1.22 Default
4
1.23 Disbursement Rate
4
1.24 Disputes
4
1.25 Distribution
4
1.26 Easement Agreement
4
1.27 Effective Date
4
1.28 Encumbrance
4
1.29 Entity
4
1.30 Environment
4
1.31 Environmental Obligation
4
1.32 Environmental Notice
4
1.33 Environmental Report
4
1.34 Event of Default
4
1.35 Existing Third Party Trade Names and Service Mark Rights
5
1.36 Extended Term
5
1.37 Fair Market Value Rent
5

        

--------------------------------------------------------------------------------



1.38 Financial Officer’s Certificate
5
1.39 Fiscal Year
5
1.40 Fixed Term
5
1.41 Fixtures
5
1.42 GAAP
5
1.43 Government Agencies
5
1.44 Gross Revenues
5
1.45 Ground Leases
6
1.46 Guarantor
6
1.47 Guaranty
6
1.48 Hazardous Substances
6
1.49 Immediate Family
7
1.50 Impositions
7
1.51 Indebtedness
8
1.52 Insurance Requirements
8
1.53 Interest Rate
8
1.54 Land
8
1.55 Landlord
8
1.56 Landlord Default
8
1.57 Landlord Liens
8
1.58 Later Acquired Property
8
1.59 Lease Year
8
1.60 Leased Improvements
9
1.61 Leased Intangible Property
9
1.62 Leased Property
9
1.63 Legal Requirements
9
1.64 Lien
9
1.65 Management Agreement
9
1.66 Manager
9
1.67 Minimum Rent
9
1.68 Notice
9
1.69 Offer
10
1.70 Officer’s Certificate
10
1.71 Operating Rights
10
1.72 Other Leases
10
1.73 Overdue Rate
10
1.74 Parent
10
1.75 Percentage Reduction
10
1.76 Permitted Encumbrances
10
1.77 Permitted Use
10
1.78 Person
10

ii

--------------------------------------------------------------------------------



1.79 Prior Lease
10
1.80 Prior Rent
10
1.81 Property
11
1.82 Property Mortgage
11
1.83 Property Mortgagee
11
1.84 Real Property
11
1.85 Rent
11
1.86 Rules
11
1.87 SARA
11
1.88 SEC
11
1.89 Shell
11
1.90 Shell Agreement
11
1.91 Shell SNDA
11
1.92 State
11
1.93 Subordinated Creditor
11
1.94 Subordination Agreement
11
1.95 Subsidiary
11
1.96 Successor Landlord
11
1.97 Superior Landlord
11
1.98 Superior Lease
12
1.99 Superior Mortgage
12
1.100 Superior Mortgagee
12
1.101 TA Franchise Agreement
12
1.102 TCA
12
1.103 Tenant
12
1.104 Tenant’s Personal Property
12
1.105 Term
12
1.106 Transferred Trademarks
12
1.107 Travel Center
12
1.108 UCC
12
1.109 Unsuitable for Its Permitted Use
13
1.110 Work
13
ARTICLE 2 LEASED PROPERTY AND TERM
13
2.1 Leased Property.
13
2.2 Condition of Leased Property.
14
2.3 Term.
14
2.4 Extended Terms.
15
2.5 Right to Repool Properties.
15
2.6 Right of First Refusal.
16
ARTICLE 3 RENT
16

iii

--------------------------------------------------------------------------------



3.1 Rent.
16
3.2 Late Payment of Rent, Etc.
20
3.3 Net Lease, Etc.
21
3.4 No Termination, Abatement, Etc.
21
ARTICLE 4 USE OF THE LEASED PROPERTY
21
4.1 Permitted Use
21
4.2 Compliance with Legal/Insurance Requirements, Etc.
23
4.3 Environmental Matters.
23
4.4 Ground Leases.
25
4.5 Shell Agreement.
25
ARTICLE 5 MAINTENANCE AND REPAIRS
25
5.1 Maintenance and Repair.
25
5.2 Tenant’s Personal Property.
27
5.3 Yield Up.
27
5.4 Management and Franchise Agreements.
28
ARTICLE 6 IMPROVEMENTS, ETC.
28
6.1 Improvements to the Leased Property.
28
6.2 Salvage.
28
ARTICLE 7 LIENS
29
ARTICLE 8 PERMITTED CONTESTS
29
ARTICLE 9 INSURANCE AND INDEMNIFICATION
30
9.1 General Insurance Requirements.
30
9.2 Waiver of Subrogation.
30
9.3 Form Satisfactory, Etc.
30
9.4 No Separate Insurance; Self-Insurance.
31
9.5 Indemnification of Landlord.
31
ARTICLE 10 CASUALTY
32
10.1 Insurance Proceeds.
32
10.2 Damage or Destruction.
32
10.3 Damage Near End of Term.
34
10.4 Tenant’s Personal Property.
34
10.5 Restoration of Tenant’s Personal Property.
34
10.6 No Abatement of Rent.
34
10.7 Waiver.
34
ARTICLE 11 CONDEMNATION
34
11.1 Total Condemnation, Etc.
34
11.2 Partial Condemnation.
35
11.3 Abatement of Rent.
35
11.4 Temporary Condemnation.
36

iv

--------------------------------------------------------------------------------



11.5 Allocation of Award.
36
ARTICLE 12 DEFAULTS AND REMEDIES
36
12.1 Events of Default.
36
12.2 Remedies.
38
12.3 Tenant’s Waiver.
39
12.4 Application of Funds.
39
12.5 Landlord’s Right to Cure Tenant’s Default.
40
12.6 Landlord’s Right to Cure Tenant Defaults under the Shell Agreement.
40
ARTICLE 13 HOLDING OVER
40
ARTICLE 14 LANDLORD DEFAULT
41
ARTICLE 15 PURCHASE OF TENANT’S PERSONAL PROPERTY
41
ARTICLE 16 SUBLETTING AND ASSIGNMENT
42
16.1 Subletting and Assignment.
42
16.2 Required Sublease Provisions.
43
16.3 Permitted Sublease.
43
16.4 Sublease Limitation.
44
ARTICLE 17 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
44
17.1 Estoppel Certificates.
44
17.2 Financial Statements.
45
ARTICLE 18 LANDLORD’S RIGHT TO INSPECT, QUALITY CONTROL, USE OF TRANSFERRED
TRADEMARKS AND ENFORCEMENT
46
18.1 Inspection.
46
18.2 Quality Control.
46
18.3 Transferred Trademarks, Registration and Maintenance.
46
18.4 Enforcement.
46
ARTICLE 19 EASEMENTS
46
19.1 Grant of Easements.
46
19.2 Exercise of Rights by Tenant.
47
19.3 Permitted Encumbrances.
47
ARTICLE 20 PROPERTY MORTGAGES
47
20.1 Landlord May Grant Liens.
47
20.2 Subordination of Lease.
47
20.3 Notice to Mortgagee and Superior Landlord.
48
ARTICLE 21 ADDITIONAL COVENANTS OF LANDLORD AND TENANT
49
21.1 Prompt Payment of Indebtedness.
49
21.2 Conduct of Business.
49
21.3 Maintenance of Accounts and Records.
49
21.4 Notice of Litigation, Etc.
49
21.5 Indebtedness of Tenant.
50
21.6 Distributions, Payments to Affiliated Persons, Etc.
50

v

--------------------------------------------------------------------------------



21.7 Prohibited Transactions.
50
21.8 Liens and Encumbrances.
51
21.9 Merger; Sale of Assets; Etc.
51
21.10 Bankruptcy Remote Entities.
51
21.11 Trade Area Restriction.
51
ARTICLE 22 ARBITRATION
52
22.1 Disputes.
52
22.2 Selection of Arbitrators.
52
22.3 Location of Arbitration.
53
22.4 Scope of Discovery.
53
22.5 Arbitration Award.
53
22.6 Costs.
53
22.7 Appeals.
53
22.8 Final Judgment.
54
22.9 Intended Beneficiaries.
54
ARTICLE 23 MISCELLANEOUS
54
23.1 Limitation on Payment of Rent.
54
23.2 No Waiver.
55
23.3 Remedies Cumulative.
55
23.4 Severability.
55
23.5 Acceptance of Surrender.
55
23.6 No Merger of Title.
55
23.7 Conveyance by Landlord.
55
23.8 Quiet Enjoyment.
55
23.9 No Recordation.
56
23.10 Notices.
56
23.11 Construction.
57
23.12 Counterparts; Headings.
57
23.13 Applicable Law, Etc.
57
23.14 Right to Make Agreement.
58
23.15 Attorneys’ Fees.
58
23.16 Nonliability of Trustees.
58







vi

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED LEASE AGREEMENT NO. 3
THIS SECOND AMENDED AND RESTATED LEASE AGREEMENT NO. 3 is entered into as of
October 14, 2019 (the “Effective Date”), by and between HPT TA PROPERTIES TRUST,
a Maryland real estate investment trust, and HPT TA PROPERTIES LLC, a Maryland
limited liability company (collectively, “Landlord”), and TA OPERATING LLC, a
Delaware limited liability company (“Tenant”).
W I T N E S S E T H:
WHEREAS, Landlord and Tenant (as successor by merger with TA Leasing LLC) are
parties to that certain Amended and Restated Lease Agreement No. 3, dated as of
June 9, 2015, as amended from time to time (as so amended, the “Prior Lease”);
and
WHEREAS, Landlord and Tenant wish to amend and restate certain terms and
conditions of the Prior Lease as herein provided;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, effective as
of the Effective Date, that the Prior Lease shall be amended and restated as
follows:
ARTICLE 1
DEFINITIONS
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this Article
shall have the meanings assigned to them in this Article and include the plural
as well as the singular, (b) all accounting terms not otherwise defined herein
shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.
1.1 “AAA” shall have the meaning given such term in Section 22.1.
1.2 “Additional Charges” shall have the meaning given such term in Section
3.1.3.
1.3 “Additional Rent” shall have the meaning given such term in Section
3.1.2(a).
1.4 “Affiliated Person” shall mean, with respect to any Person, (a) in the case
of any such Person which is a partnership, any partner in such partnership, (b)
in the case of any such Person which is a limited liability company, any member
of such company, (c) any other Person which is a Parent, a Subsidiary, or a
Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (a) and (b), (d) any other Person
who is an officer, director, trustee or employee of, or partner in or member of,
such Person or any Person referred to in the preceding clauses (a), (b) and (c),
and (e) any other



--------------------------------------------------------------------------------



Person who is a member of the Immediate Family of such Person or of any Person
referred to in the preceding clauses (a) through (d).
1.5 “Agreement” shall mean this Second Amended and Restated Lease Agreement No.
3, including all exhibits attached hereto, as it and they may be amended from
time to time as herein provided.
1.6 “Appellate Rules” shall have the meaning given such term in Section 22.7.
1.7 “Applicable Laws” shall mean all applicable laws, statutes, regulations,
rules, ordinances, codes, licenses, permits, notices and orders, from time to
time in existence, of all courts of competent jurisdiction and Government
Agencies, and all applicable judicial and administrative and regulatory decrees,
judgments and orders, including common law rulings and determinations, relating
to injury to, conservation of, or the protection of, real or personal property,
Transferred Trademarks or human health or the Environment, including, without
limitation, all valid and lawful requirements of courts and other Government
Agencies pertaining to reporting, licensing, permitting, investigation,
remediation and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, natural gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid or gaseous in nature.
1.8 “Arbitration Award” shall have the meaning given such term in Section 22.5.
1.9 “Award” shall mean all compensation, sums or other value awarded, paid or
received by virtue of a total or partial Condemnation of any Property (after
deduction of all reasonable legal fees and other reasonable costs and expenses,
including, without limitation, expert witness fees, incurred by Landlord, in
connection with obtaining any such award).
1.10 “Base Year” shall mean, with respect to each Property, the calendar year
identified as the Initial Base Year on Exhibit A for such Property (the “Initial
Base Year”) and/or the 2019 calendar year (the “2019 Base Year”), as applicable.
1.11 “Business Day” shall mean any day other than Saturday, Sunday, or any other
day on which banking institutions in The Commonwealth of Massachusetts are
authorized by law or executive action to close.
1.12 “Capital Addition” shall mean, with respect to any Property, any
renovation, repair or improvement to such Property, the cost of which
constitutes a Capital Expenditure.
1.13 “Capital Expenditure” shall mean any expenditure treated as capital in
nature in accordance with GAAP.

        2

--------------------------------------------------------------------------------



1.14 “Capital Replacements Budget” shall have the meaning given such term in
Section 5.1.1(b).
1.15 “Change in Control” shall mean (a) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC) of 9.8% or more, or rights, options or warrants to
acquire 9.8% or more, of the outstanding shares of voting stock or other voting
interests of Tenant or any Guarantor, as the case may be, or the power to direct
the management and policies of Tenant or any Guarantor, directly or indirectly,
(b) the merger or consolidation of Tenant or any Guarantor with or into any
other Person (other than the merger or consolidation of any Person into Tenant
or any Guarantor that does not result in a Change in Control of Tenant or such
Guarantor under clauses (a), (c) or (d) of this definition), (c) any one or more
sales or conveyances to any Person of all or any material portion of its assets
(including capital stock or other equity interests) or business of Tenant or any
Guarantor, as the case may be, or (d) the cessation, for any reason, of the
individuals who at the beginning of any twenty-four (24) consecutive month
period (commencing on January 31, 2007) constituted the board of directors of
Tenant or any Guarantor (together with any new directors whose election by such
board or whose nomination for election by the shareholders of Tenant or such
Guarantor, as the case may be, was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of any
such period or whose election or nomination for election was previously so
approved) to constitute a majority of the board of directors of Tenant or any
Guarantor then in office.
1.16 “Claim” shall have the meaning given such term in Article 8.
1.17 “Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as from time
to time amended.
1.18 “Commencement Date” shall mean, with respect to each Property, the date
identified as the Commencement Date for such Property on Exhibit A attached
hereto.
1.19 “Condemnation” shall mean, with respect to any Property, or any portion
thereof, (a) the exercise of any governmental power with respect to such
Property, whether by legal proceedings or otherwise, by a Condemnor of its power
of condemnation, (b) a voluntary sale or transfer of such Property by Landlord
to any Condemnor, either under threat of condemnation or while legal proceedings
for condemnation are pending, or (c) a taking or voluntary conveyance of such
Property, or any interest therein, or right accruing thereto or use thereof, as
the result or in settlement of any condemnation or other eminent domain
proceeding affecting such Property, whether or not the same shall have actually
been commenced.
1.20 “Condemnor” shall mean any public or quasi-public Person, having the power
of Condemnation.
1.21 “Consolidated Financials” shall mean, for any Fiscal Year or other
accounting period of TCA, annual audited and quarterly unaudited financial
statements of TCA prepared on a consolidated basis, including TCA’s consolidated
balance sheet and the related statements of income and cash flows, all in
reasonable detail, and setting forth in comparative form the
        3

--------------------------------------------------------------------------------



corresponding figures for the corresponding period in the preceding Fiscal Year,
and prepared in accordance with GAAP throughout the periods reflected.
1.22 “Default” shall mean any event or condition which with the giving of notice
and/or lapse of time would be an Event of Default.
1.23 “Disbursement Rate” shall mean an annual rate of interest, as of the date
of determination, equal to the greater of (i) the Interest Rate and (ii) the per
annum rate for ten (10) year U.S. Treasury Obligations as published in The Wall
Street Journal plus three hundred fifty (350) basis points.
1.24 “Disputes” shall have the meaning given such term in Section 22.1.
1.25 “Distribution” shall mean (a) any declaration or payment of any dividend
(except ordinary cash dividends payable in common stock or other equity
interests of Tenant) on or in respect of any shares of any class of capital
stock or other equity interests of Tenant, (b) any purchase, redemption,
retirement or other acquisition of any shares of any class of capital stock of a
corporation, (c) any other distribution on or in respect of any shares of any
class of capital stock of Tenant or (d) any return of capital to shareholders.
1.26 “Easement Agreement” shall mean any conditions, covenants and restrictions,
easements, declarations, licenses and other agreements which are Permitted
Encumbrances and such other agreements as may be granted in accordance with
Section 19.1.
1.27 “Effective Date” shall have the meaning given such term in the preambles to
this Agreement.
1.28 “Encumbrance” shall have the meaning given such term in Section 20.1.
1.29 “Entity” shall mean any corporation, general or limited partnership,
limited liability company or partnership, stock company or association, joint
venture, association, company, trust, bank, trust company, land trust, business
trust, real estate investment trust, cooperative, any government or agency,
authority or political subdivision thereof or any other entity.
1.30 “Environment” shall mean soil, surface waters, ground waters, land, biota,
sediments, surface or subsurface strata and ambient air.
1.31 “Environmental Obligation” shall have the meaning given such term in
Section 4.3.1.
1.32 “Environmental Notice” shall have the meaning given such term in Section
4.3.1.
1.33 “Environmental Report” shall have the meaning given such term in Section
4.3.2.
1.34 “Event of Default” shall have the meaning given such term in Section 12.1.

        4

--------------------------------------------------------------------------------



1.35 “Existing Third Party Trade Names and Service Mark Rights” shall mean the
rights as set forth in any TA Franchise Agreement in effect as of January 31,
2007 licensed to third parties in the trade names, trademarks, service marks,
domain names, logos and other brand-source indicia, including all goodwill
related thereto which constitute a part of the Transferred Trademarks.
1.36 “Extended Term” shall have the meaning given such term in Section 2.4.
1.37 “Fair Market Value Rent” shall mean the per annum minimum rent which would
be payable monthly in advance for the applicable Property or the Leased Property
(as the case may be) in its then current condition and for its then current use,
on the terms and conditions of this Agreement (including, without limitation,
the obligation to pay Additional Rent).
1.38 “Financial Officer’s Certificate” shall mean, as to any Person, a
certificate of the chief executive officer, chief financial officer or chief
accounting officer (or such officers’ authorized designee) of such Person, duly
authorized, accompanying the financial statements required to be delivered by
such Person pursuant to Section 17.2, in which such officer shall certify (a)
that such statements have been properly prepared in accordance with GAAP and are
true, correct and complete in all material respects and fairly present the
consolidated financial condition of such Person at and as of the dates thereof
and the results of its operations for the periods covered thereby, and (b) in
the event that the certifying party is an officer of Tenant and the certificate
is being given in such capacity, that no Event of Default has occurred and is
continuing hereunder.
1.39 “Fiscal Year” shall mean the calendar year or such other annual period
designated by Tenant and approved by Landlord.
1.40 “Fixed Term” shall have the meaning given such term in Section 2.3.
1.41 “Fixtures” shall have the meaning given such term in Section 2.1(d).
1.42 “GAAP” shall mean generally accepted accounting principles consistently
applied.
1.43 “Government Agencies” shall mean any court, agency, authority, board
(including, without limitation, environmental protection, planning and zoning),
bureau, commission, department, office or instrumentality of any nature
whatsoever of any governmental or quasi-governmental unit of the United States
or any State or any county or any political subdivision of any of the foregoing,
whether now or hereafter in existence, having jurisdiction over Tenant or any
Property, or any portion thereof, or any Travel Center operated thereon.
1.44 “Gross Revenues” shall mean, with respect to any Property, for each Fiscal
Year during the Term, all revenues and receipts (determined on an accrual basis
and in all material respects in accordance with GAAP) of every kind derived from
renting, using and/or operating such Property and parts thereof, including, but
not limited to: all rents and revenues received or receivable for the use of or
otherwise by reason of all goods sold, services performed, space or facilities
subleased on such Property, or any portion thereof, including, without
limitation, any
        5

--------------------------------------------------------------------------------



other arrangements with third parties relating to the possession or use of any
portion of such Property; and proceeds, if any, from business interruption or
other loss of income insurance; provided, however, that Gross Revenues shall not
include the following: allowances according to GAAP for uncollectible accounts,
including credit card accounts and other administrative discounts; federal,
state or municipal excise, sales, use, occupancy or similar taxes included as
part of the sales price of any goods or services; insurance proceeds (other than
proceeds from business interruption or other loss of income insurance); Award
proceeds (other than for a temporary Condemnation); any proceeds from any sale
of such Property or from the refinancing of any debt encumbering such Property;
proceeds from the disposition of furnishings, fixture and equipment no longer
necessary for the operation of the Travel Center located thereon; any security
deposits and other advance deposits, until and unless the same are forfeited to
Tenant or applied for the purpose for which they were collected; interest income
from any bank account or investment of Tenant; any revenues or receipts of every
kind derived from the provision, sale or trade of motor fuel and gasoline at
such Property (including, without limitation, any amounts that arise out of the
Shell Agreement); any revenues or receipts derived from gaming operations (but
Gross Revenues shall include any revenue or receipts derived from sales of
lottery tickets without adjustment for payouts); or any amount based on the
income or profits of any Person if as a consequence thereof the Rent or other
amounts payable by Tenant hereunder would fail to qualify, in whole or in part,
as “rents from real property” within the meaning of Section 856(d) of the Code.
1.45 “Ground Leases” shall mean, collectively, any and all ground leases in
effect with respect to any portion of the Real Property.
1.46 “Guarantor” shall mean, collectively, TCA, TravelCenters of America Holding
Company LLC, and each and every other guarantor of Tenant’s obligations under
this Agreement, and each such guarantor’s successors and assigns, jointly and
severally.
1.47 “Guaranty” shall mean any guaranty agreement executed by a Guarantor in
favor of Landlord pursuant to which the payment or performance of Tenant’s
obligations under this Agreement are guaranteed, together with all
modifications, amendments and supplements thereto.
1.48 “Hazardous Substances” shall mean any substance:
(a) the presence of which requires or may hereafter require notification,
investigation or remediation under any Applicable Law; or
(b) which is or becomes defined as a “hazardous waste”, “hazardous material” or
“hazardous substance” or “pollutant” or “contaminant” under any Applicable Law
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and the
regulations promulgated thereunder; or
(c) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Governmental Agencies; or

        6

--------------------------------------------------------------------------------



(d) the presence of which on any Property, or any portion thereof, causes or
materially threatens to cause an unlawful nuisance upon such Property, or any
portion thereof, or to adjacent properties or poses or materially threatens to
pose a hazard to such Property, or any portion thereof, or to the health or
safety of persons; or
(e) without limitation, which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or
(f) without limitation, which contains polychlorinated biphenyls (PCBs) or
asbestos or urea formaldehyde foam insulation; or
(g) without limitation, which contains or emits radioactive particles, waves or
material.
1.49 “Immediate Family” shall mean, with respect to any individual, such
individual’s spouse, parents, brothers, sisters, children (natural or adopted),
stepchildren, grandchildren, grandparents, parents-in-law, brothers-in-law,
sisters-in-law, nephews and nieces.
1.50 “Impositions” shall mean, collectively, all taxes (including, without
limitation, all taxes imposed under the laws of any State, as such laws may be
amended from time to time, and all ad valorem, sales and use, occupancy, or
similar taxes as the same relate to or are imposed upon Landlord, Tenant or the
business conducted upon the Leased Property), assessments (including, without
limitation, all assessments for public improvements or benefit, whether or not
commenced or completed prior to the date hereof), water, sewer or other rents
and charges, excises, tax levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary,
foreseen or unforeseen, of every character in respect of the Leased Property or
the business conducted upon the Leased Property by Tenant (including all
interest and penalties thereon due to any failure in payment by Tenant), which
at any time prior to, during or in respect of the Term hereof may be assessed or
imposed on or in respect of or be a lien upon (a) Landlord’s interest in the
Leased Property, (b) the Leased Property or any part thereof or any rent
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Leased Property or the leasing or use of the Leased Property
or any part thereof by Tenant; provided, however, that nothing contained herein
shall be construed to require Tenant to pay and the term “Impositions” shall not
include (i) any tax based on net income imposed on Landlord, (ii) any net
revenue tax of Landlord, (iii) any transfer fee (but excluding any mortgage or
similar tax payable in connection with a Property Mortgage) or other tax imposed
with respect to the sale, exchange or other disposition by Landlord of the
Leased Property or the proceeds thereof, (iv) any single business, gross
receipts tax, transaction privilege, rent or similar taxes as the same relate to
or are imposed upon Landlord, (v) any interest or penalties imposed on Landlord
as a result of the failure of Landlord to file any return or report timely and
in the form prescribed by law or to pay any tax or imposition, except to the
extent such failure is a result of a breach by Tenant of its obligations
pursuant to Section 3.1.3, (vi) any impositions imposed on Landlord that are a
result of Landlord not being considered a “United States person” as defined in
Section 7701(a)(30) of the Code, (vii) any impositions that are enacted or
adopted by their express terms as a substitute for any tax that would not have
been payable by Tenant pursuant to the terms of
        7

--------------------------------------------------------------------------------



this Agreement or (viii) any impositions imposed as a result of a breach of
covenant or representation by Landlord in any agreement governing Landlord’s
conduct or operation or as a result of the negligence or willful misconduct of
Landlord.
1.51 “Indebtedness” shall mean (without duplication), (a) all obligations for
borrowed money, (b) the maximum amount available to be drawn under all surety
bonds, letters of credit and bankers’ acceptances issued or created for the
account of Tenant and, without duplication, all unreimbursed drafts drawn
thereunder, (c) all obligations to pay the deferred purchase price of property
or services, excluding trade payables incurred in the ordinary course of
business, but including all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by Tenant, (d) all leases required, in accordance with GAAP, to be
recorded as capital leases on Tenant’s balance sheet, (e) the principal balance
outstanding and owing by Tenant under any synthetic lease, tax retention
operating lease or similar off-balance sheet financing product, and (f) all
guaranties of or other liabilities with respect to the debt of another Person.
1.52 “Insurance Requirements” shall mean all terms of any insurance policy
required by this Agreement and all requirements of the issuer of any such policy
and all orders, rules and regulations and any other requirements of the National
Board of Fire Underwriters (or any other body exercising similar functions)
binding upon Landlord, Tenant, any Manager or the Leased Property.
1.53 “Interest Rate” shall mean eight and one half percent (8.5%) per annum.
1.54 “Land” shall have the meaning given such term in Section 2.1(a).
1.55 “Landlord” shall have the meaning given such term in the preambles to this
Agreement and shall also include their respective permitted successors and
assigns.
1.56 “Landlord Default” shall have the meaning given such term in Article 14.
1.57 “Landlord Liens” shall mean liens on or against the Leased Property or any
payment of Rent (a) which result from any act of, or any claim against, Landlord
or any owner of a direct or indirect interest in the Leased Property (other than
the lessor under any ground lease affecting any portion of the Leased Property),
or which result from any violation by Landlord of any terms of this Agreement,
or (b) which result from liens in favor of any taxing authority by reason of any
tax owed by Landlord or any fee owner of a direct or indirect interest in the
Leased Property (other than the lessor under any ground lease affecting any
portion of the Leased Property); provided, however, that “Landlord Lien” shall
not include any lien resulting from any tax for which Tenant is obligated to pay
or indemnify Landlord against until such time as Tenant shall have already paid
to or on behalf of Landlord the tax or the required indemnity with respect to
the same.
1.58 “Later Acquired Property” shall mean each Property identified with an
asterisk (*) on Exhibit A attached hereto.
1.59 “Lease Year” shall mean any Fiscal Year or portion thereof during the Term.

        8

--------------------------------------------------------------------------------



1.60 “Leased Improvements” shall have the meaning given such term in Section
2.1(b).
1.61 “Leased Intangible Property” shall mean all agreements, service contracts,
equipment leases and other arrangements or agreements affecting the ownership,
repair, maintenance, management, leasing or operation of the Leased Property, or
any portion thereof, to which Landlord is a party; all books, records and files
relating to the leasing, maintenance, management or operation of the Leased
Property, or any portion thereof, belonging to Landlord; all transferable or
assignable permits, certificates of occupancy, operating permits, sign permits,
development rights and approvals, certificates, licenses, warranties and
guarantees, rights to deposits and telephone exchange numbers identified with
the Leased Property; and all other transferable intangible property,
miscellaneous rights, benefits and privileges of any kind or character belonging
to Landlord with respect to the Leased Property.
1.62 “Leased Property” shall have the meaning given such term in Section 2.1.
1.63 “Legal Requirements” shall mean all federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Leased Property or the
maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations and regulations necessary to operate any
Property for its Permitted Use, and (b) all covenants, agreements, restrictions
and encumbrances contained in any instruments at any time in force affecting any
Property, including those which may (i) require material repairs, modifications
or alterations in or to any Property or (ii) in any way materially and adversely
affect the use and enjoyment thereof, but excluding any requirements arising as
a result of Landlord’s status as a real estate investment trust.
1.64 “Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
general creditors.
1.65 “Management Agreement” shall mean, with respect to any Property, any
operating, management, franchise or branding agreement from time to time entered
into by Tenant with respect to such Property in accordance with the applicable
provisions of this Agreement, together with all amendments, modifications and
supplements thereto, excluding, however, any TA Franchise Agreement.
1.66 “Manager” shall mean, with respect to any Property, the operator or manager
under any Management Agreement from time to time in effect with respect to such
Property, and its permitted successors and assigns.
1.67 “Minimum Rent” shall mean Forty-Two Million Four Hundred Nine Thousand One
Hundred Eighteen and 00/100ths Dollars ($42,409,118.00), subject to adjustment
as provided in Section 3.1.1(b).
1.68  “Notice” shall mean a notice given in accordance with Section 23.10.

        9

--------------------------------------------------------------------------------



1.69 “Offer” shall have the meaning given such term in Section 4.1.1(b).
1.70 “Officer’s Certificate” shall mean a certificate signed by an officer or
other duly authorized individual of the certifying Entity duly authorized by the
board of directors or other governing body of the certifying Entity.
1.71 “Operating Rights” shall have the meaning given such term in Section 5.3.
1.72 “Other Leases” shall mean, collectively, (a) that certain Second Amended
and Restated Lease Agreement No. 1, dated as of the Effective Date, between
Landlord and Tenant, together with all modifications, amendments and supplements
thereto and (b) that certain Second Amended and Restated Lease Agreement No. 2,
dated as of the Effective Date, between Landlord and Tenant, together with all
modifications, amendments and supplements thereto and (c) that certain Second
Amended and Restated Lease Agreement No. 4, dated as of the Effective Date,
between Landlord and Tenant, together with all modifications, amendments and
supplements thereto.
1.73 “Overdue Rate” shall mean, on any date, a per annum rate of interest equal
to the lesser of the Disbursement Rate plus four percent (4%) and the maximum
rate then permitted under applicable law.
1.74 “Parent” shall mean, with respect to any Person, any Person which owns
directly, or indirectly through one or more Subsidiaries or Affiliated Persons,
twenty percent (20%) or more of the voting or beneficial interest in, or
otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.
1.75 “Percentage Reduction” shall be eight and one-half percent (8.5%) other
than for any Later Acquired Property, as to which the Percentage Reduction shall
be eight and six tenths percent (8.6%).
1.76 “Permitted Encumbrances” shall mean, with respect to any Property, all
rights, restrictions, and easements of record set forth on Schedule B to the
applicable owner’s or leasehold title insurance policy issued to Landlord with
respect to such Property, plus any other encumbrances as may have been granted
or caused by Landlord or otherwise consented to in writing by Landlord from time
to time.
1.77 “Permitted Use” shall mean, with respect to any Property, any use of such
Property permitted pursuant to Section 4.1.1.
1.78 “Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.
1.79 “Prior Lease” shall have the meaning given such term in the recitals to
this Agreement.
1.80 “Prior Rent” shall have the meaning given such term in Section 2.4.

        10

--------------------------------------------------------------------------------



1.81 “Property” shall have the meaning given such term in Section 2.1.
1.82 “Property Mortgage” shall mean any Encumbrance placed upon the Leased
Property, or any portion thereof, in accordance with Article 20.
1.83 “Property Mortgagee” shall mean the holder of any Property Mortgage.
1.84 “Real Property” shall have the meaning given such term in Section 2.1.
1.85 “Rent” shall mean, collectively, the Minimum Rent, Additional Rent and
Additional Charges.
1.86 “Rules” shall have the meaning given such term in Section 22.1.
1.87 “SARA” shall mean the Superfund Amendments and Reauthorization Act of 1986,
as the same has been and may be amended, restated, modified or supplemented from
time to time.
1.88 “SEC” shall mean the Securities and Exchange Commission.
1.89  “Shell” shall mean Equilon Enterprises LLC (doing business as Shell Oil
Products US), a Delaware limited liability company.
1.90 “Shell Agreement” shall mean that certain Liquefied Natural Gas Dispensing
Site License and Sales Agreement, dated as of April 15, 2013, between Tenant and
Shell, together with all modifications, amendments and supplements thereto.
1.91 “Shell SNDA” shall have the meaning given such term in Section 4.5.
1.92 “State” shall mean, with respect to any Property, the state, commonwealth
or district in which such Property is located.
1.93 “Subordinated Creditor” shall mean any creditor of Tenant which is a party
to a Subordination Agreement in favor of Landlord.
1.94 “Subordination Agreement” shall mean any agreement (and any amendments
thereto) executed by a Subordinated Creditor pursuant to which the payment and
performance of Tenant’s obligations to such Subordinated Creditor are
subordinated to the payment and performance of Tenant’s obligations to Landlord
under this Agreement.
1.95 “Subsidiary” shall mean, with respect to any Person, any Entity (a) in
which such Person owns directly, or indirectly through one or more Subsidiaries,
twenty percent (20%) or more of the voting or beneficial interest or (b) which
such Person otherwise has the right or power to control (whether by contract,
through ownership of securities or otherwise).
1.96 “Successor Landlord” shall have the meaning given such term in Section
20.2.
1.97 “Superior Landlord” shall have the meaning given such term in Section 20.2.

        11

--------------------------------------------------------------------------------



1.98 “Superior Lease” shall have the meaning given such term in Section 20.2.
1.99 “Superior Mortgage” shall have the meaning given such term in Section 20.2.
1.100 “Superior Mortgagee” shall have the meaning given such term in Section
20.2.
1.101  “TA Franchise Agreement” shall mean a franchise agreement and, if
applicable, any network lease agreement associated with such franchise
agreement, between TCA, or one of its Affiliated Persons, as franchisor, and a
Person who is not an Affiliated Person of TCA, as franchisee, for the operation
of a Travel Center or other hospitality, fuel and/or service facility by such
Person.
1.102 “TCA” shall mean TravelCenters of America Inc., a Maryland corporation,
and its permitted successors and assigns.
1.103 “Tenant” shall have the meaning given such term in the preambles to this
Agreement and shall also include its permitted successors and assigns.
1.104 “Tenant’s Personal Property” shall mean all motor vehicles and consumable
inventory and supplies, furniture, furnishings, equipment, movable walls and
partitions, equipment and machinery and all other tangible personal property of
Tenant acquired by Tenant before, on or after the Commencement Date and located
at the Leased Property or used in Tenant’s business at the Leased Property and
all modifications, replacements, alterations and additions to such personal
property installed at the expense of Tenant, other than any items included
within the definition of Fixtures.
1.105 “Term” shall mean, collectively, the Fixed Term and each Extended Term, to
the extent properly exercised pursuant to the provisions of Section 2.4, unless
sooner terminated pursuant to the provisions of this Agreement.
1.106 “Transferred Trademarks” shall mean all trade names, trademarks, service
marks, domain names, logos and other brand-source indicia, including all
goodwill related thereto, owned by or licensed to Landlord and used in
connection with any Travel Center or any other hospitality, fuel and service
facility including without limitation trade names, trademarks, service marks,
domain names, logos and other brand-source indicia, including all goodwill
related thereto, such as “TravelCenters of America”, “TA”, “Goasis”, “Country
Pride”, “Fork in the Road” and “Buckhorn Family Restaurants” whether or not used
at or on the Real Property; and all other licensable intellectual property of
any kind or character belonging to Landlord with respect to the Leased Property.
1.107 “Travel Center” shall mean, with respect to any Property, collectively,
the hospitality, fuel and service facilities located at such Property,
including, hotel, food and beverage services facilities, fuel pumps, facilities
for the storage and distribution of petroleum products, retail shops and other
facilities and services being operated or proposed to be operated on such
Property.
1.108 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Ohio.

        12

--------------------------------------------------------------------------------



1.109 “Unsuitable for Its Permitted Use” shall mean, with respect to any Travel
Center, a state or condition such that following any damage, destruction or
Condemnation, such Travel Center cannot be operated on a commercially
practicable basis for its Permitted Use and it cannot reasonably be expected to
be restored to substantially the same condition as existed immediately before
such damage, destruction or Condemnation, and as otherwise required by this
Agreement, within twenty-four (24) months following such damage, destruction or
Condemnation or such longer period of time as to which business interruption
insurance or Award proceeds is available to cover Rent and other costs related
to the applicable Property following such damage, destruction or Condemnation.
1.110 “Work” shall have the meaning given such term in Section 10.2.4.
ARTICLE 2
LEASED PROPERTY AND TERM
2.1 Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases and licenses to Tenant and Tenant leases and licenses
from Landlord all of Landlord’s right, title and interest in and to all of the
following (each of items (a) through (f) below which, as of the Commencement
Date, relates to any single Travel Center, a “Property” and together with item
(g) below, collectively, the “Leased Property”, and those portions of the Leased
Property described in items (a) through (d) below being the “Real Property”):
(a) those certain tracts, pieces and parcels of land, as more particularly
described in Exhibits A-1 through A-35, attached hereto and made a part hereof
(the “Land”);
(b) all buildings, structures and other improvements of every kind including,
but not limited to, underground storage tanks, alleyways and connecting tunnels,
sidewalks, utility pipes, conduits and lines (on-site and off-site), parking
areas and roadways appurtenant to such buildings and structures presently
situated upon the Land (collectively, the “Leased Improvements”);
(c) all easements, rights and appurtenances relating to the Land and the Leased
Improvements;
(d) all equipment, machinery and fixtures integral to the operation of the
Leased Improvements, and other items of property now or hereafter permanently
affixed or integral to or incorporated into the Leased Improvements, including,
without limitation, all furnaces, boilers, heaters, electrical equipment,
heating, plumbing, lighting, ventilating, refrigerating, incineration, air and
water pollution control, waste disposal, air-cooling and air-conditioning
systems and apparatus, sprinkler systems and fire and theft protection
equipment, all of which, to the maximum extent permitted by law, are hereby
deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto, but specifically
excluding all items included within the category of Tenant’s Personal Property
(collectively, the “Fixtures”);
(e) all of the Leased Intangible Property;

        13

--------------------------------------------------------------------------------



(f) any and all leases of space in the Leased Improvements; and
(g) all of the Transferred Trademarks whether or not used at or on any Property
(such rights of Tenant in the Transferred Trademarks being nonexclusive,
worldwide, non-assignable but sublicensable to the extent expressly set forth in
this Agreement).
2.2 Condition of Leased Property. Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts the Leased Property in its
“as is” condition, subject to the rights of parties in possession, the existing
state of title, including all covenants, conditions, restrictions, reservations,
mineral leases, easements and other matters of record or that are visible or
apparent on the Leased Property, all applicable Legal Requirements, the lien of
any financing instruments, mortgages and deeds of trust existing prior to the
Commencement Date or permitted by the terms of this Agreement, and such other
matters which would be disclosed by an inspection of the Leased Property and the
record title thereto or by an accurate survey thereof. TENANT REPRESENTS THAT IT
HAS INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO AND
TENANT WAIVES ANY CLAIM OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION
OF THE LEASED PROPERTY. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. To the
maximum extent permitted by law, however, Landlord hereby assigns to Tenant all
of Landlord’s rights to proceed against any predecessor in interest or insurer
for breaches of warranties or representations or for latent defects in the
Leased Property. Landlord shall fully cooperate with Tenant in the prosecution
of any such claims, in Landlord’s or Tenant’s name, all at Tenant’s sole cost
and expense. Tenant shall indemnify, defend, and hold harmless Landlord from and
against any loss, cost, damage or liability (including reasonable attorneys’
fees) incurred by Landlord in connection with such cooperation.
2.3 Term. The initial term of this Agreement (the “Fixed Term”) shall commence
on the Commencement Date and shall expire on December 31, 2029.
The term hereof with respect to the Existing Third Party Trade Names and Service
Mark Rights shall be co-terminous with the duration of the third party rights
thereto as of January 31, 2007 and may extend beyond the Term, as the same may
be extended pursuant to Paragraph 2.4 hereof, or any earlier termination of the
Term hereof, and Tenant’s obligations hereunder to Landlord with respect to any
such Existing Third Party Trade Names and Service Mark Rights shall apply
throughout such additional period as if it were part of the Term; Tenant hereby
representing that such extension for the period beyond what would have been the
Term had it expired by passage of time does not apply to more than five (5)
Travel Centers or other hospitality, fuel and service facilities in the
aggregate.

        14

--------------------------------------------------------------------------------



2.4 Extended Terms. Tenant shall have the right to extend the Term for two (2)
renewal terms of fifteen (15) years each (each, an “Extended Term”), provided
that no Event of Default shall have occurred and be continuing at the time
Tenant exercises a right to extend the Term.
If and to the extent Tenant shall exercise the foregoing options to extend the
Term, the first Extended Term shall commence on January 1, 2030 and expire on
December 31, 2044 and the second Extended Term shall commence on January 1,
January 1, 2045 and expire on December 31, 2059. All of the terms, covenants and
provisions of this Agreement shall apply to each Extended Term, except that (x)
the Minimum Rent payable during such Extended Term shall be the greater of the
Prior Rent and the Fair Market Value Rent for the Leased Property (such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord) (taking into account that the
Initial Base Year and the 2019 Base Year, as applicable, shall remain unchanged)
and (y) Tenant shall have no right to extend the Term beyond December 31, 2059.
For purposes of this Section 2.4, “Prior Rent” shall mean an amount equal to the
per annum Minimum Rent in effect on the last day of the Fixed Term or Extended
Term immediately preceding such Extended Term. If Tenant shall elect to exercise
the option to extend the Term for the first Extended Term, it shall do so by
giving Landlord Notice thereof not later than December 31, 2028, and if Tenant
shall elect to exercise its option to extend the Term for the second Extended
Term after having elected to extend the Term for the first Extended Term, it
shall do so by giving Landlord Notice not later than December 31, 2043, it being
understood and agreed that time shall be of the essence with respect to the
giving of any such Notice. If Tenant shall fail to give any such Notice, this
Agreement shall automatically terminate at the end of the Fixed Term or the
first Extended Term as applicable and Tenant shall have no further option to
extend the Term of this Agreement. If Tenant shall give such Notice, the
extension of this Agreement shall be automatically effected without the
execution of any additional documents; it being understood and agreed, however,
that Tenant and Landlord shall execute such documents and agreements as either
party shall reasonably require to evidence the same. Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term or the first Extended Term, as
applicable, and Tenant shall have no further option to extend the Term of this
Agreement.
2.5 Right to Repool Properties. Landlord shall have the right from time to time
in connection with a financing or other capital raising transaction to terminate
the Term of this Agreement with respect to one or more Properties and
contemporaneously to lease such Properties back to Tenant or an Affiliated
Person as to Tenant under one of the Other Leases, and/or one or more new
lease(s) as determined by Landlord (a “repooling”), provided that Landlord shall
have obtained Tenant’s prior written consent to any such repooling, which
consent shall not be unreasonably withheld, conditioned or delayed. Each party
agrees to execute and deliver such documentation as the other party may
reasonably request in connection with any such new lease or repooling,
including, without limitation, a new lease, a lease amendment, and a new
guaranty from Guarantor or confirmation from Guarantor that its existing
Guaranty applies to any such new lease or lease amendment.

        15

--------------------------------------------------------------------------------



2.6 Right of First Refusal. At no time during the term of this Agreement may
Tenant or any Affiliated Person as to Tenant (including, without limitation, TCA
or any Affiliated Person as to TCA), directly or indirectly, purchase, lease,
mortgage or otherwise finance (including through a sale and leaseback
transaction), or participate in the purchase, lease, mortgage or financing of,
any Travel Center, or any property intended to be used as a Travel Center in the
United States or Canada, without first having (i) provided written notice of
such proposed transaction to Landlord, describing such proposed transaction in
sufficient detail (including pricing and all other material terms) and offering
Landlord the right to purchase, lease, mortgage or finance such Travel Center or
property and (ii) negotiated in good faith with Landlord. If, after ten (10)
Business Days, Landlord and Tenant (or any applicable Affiliated Person as to
Tenant) have not reached agreement on the terms of such purchase, lease,
mortgage or financing, Tenant (or such Affiliated Person as to Tenant) will be
free to purchase, lease, mortgage or finance such Travel Center or property
itself or with others, free of the restrictions of this Section 2.6.
Tenant agrees that irreparable damage would occur if its obligations under this
Section 2.6 were not performed in accordance with their terms and that
Landlord’s remedy at law for Tenant’s breach of its obligations under this
Section 2.6 would be inadequate. Upon any such breach, Landlord shall be
entitled (in addition to any other rights or remedies it may have at law) to
seek an injunction enjoining and restraining Tenant and/or such Affiliated
Person as to Tenant from continuing such breach. Tenant agrees that the period
of restriction and the geographical area of restriction imposed upon Tenant are
fair and reasonable. If the provisions of this Section 2.6 relating to the
period or the area of restriction are determined to exceed the maximum period or
areas which a court having jurisdiction over the matter would deem enforceable,
such period or area shall, for purposes of this Agreement, be deemed to be the
maximum period or area which such court determines valid and enforceable.
Nothing contained in this Section 2.6(b) shall limit Landlord from pursuing any
other rights or remedies available to it for any breach by Tenant of any of its
obligations under Section 2.6 (including, without limitation, any of the rights
or remedies contemplated by Article 12 of this Agreement).
ARTICLE 3
RENT
3.1 Rent. Tenant shall pay, in lawful money of the United States of America
which shall be legal tender for the payment of public and private debts, without
offset, abatement, demand or deduction (unless otherwise expressly provided in
this Agreement), Minimum Rent and Additional Rent to Landlord and Additional
Charges to the party to whom such Additional Charges are payable, during the
Term. All payments to Landlord shall be made by wire transfer of immediately
available federal funds or by other means acceptable to Landlord in its sole
discretion. Rent for any partial calendar month shall be prorated on a per diem
basis.
3.1.1 Minimum Rent
(a) Payments. Minimum Rent shall be paid in equal monthly installments in
arrears on the first Business Day of each calendar month during the Term.

        16

--------------------------------------------------------------------------------



(b) Adjustments of Minimum Rent Following Disbursements Under Sections 5.1.2(b),
10.2.3 and 11.2. Effective on the date of each disbursement to pay for the cost
of any repairs, maintenance, renovations or replacements pursuant to Sections
5.1.2(b), 10.2.3 or 11.2, the annual Minimum Rent shall be increased by a per
annum amount equal to the Disbursement Rate times the amount so disbursed.
3.1.2 Additional Rent
(a) Amount. Tenant shall pay additional rent (“Additional Rent”) with respect to
each Lease Year (or portion thereof) during the Term subsequent to the Initial
Base Year, with respect to each Property, in an amount equal to three percent
(3%) of the amount by which Gross Revenues at such Property during such Lease
Year exceed Gross Revenues at such Property during the Initial Base Year (or the
equivalent portion thereof). In addition, Tenant shall pay Additional Rent with
respect to each Lease Year (or portion thereof) during the Term subsequent to
the 2019 Base Year, with respect to each Property, in an amount equal to
one-half percent (0.5%) of the amount by which Gross Revenues at such Property
during such Lease Year exceed Gross Revenues at such Property during the 2019
Base Year (or the equivalent portion thereof). For the avoidance of doubt, the
payment of Additional Rent based on Gross Revenues in excess of Gross Revenues
for the Initial Base Year and the payment of Additional Rent based on Gross
Revenues in excess of Gross Revenues for the 2019 Base Year are separate and
independent obligations.
(b) Quarterly Installments. Installments of Additional Rent for each Lease Year
during the Term, or portion thereof, shall be calculated and paid quarterly in
arrears, on the first Business Day of the subsequent quarter, together with an
Officer’s Certificate setting forth the calculation of Additional Rent due and
payable for such quarter.
(c) Reconciliation of Additional Rent. In addition, within seventy-five (75)
days after the end of the Base Year and each Lease Year thereafter (or any
portion thereof occurring during the Term), Tenant shall deliver, or cause to be
delivered, to Landlord (i) a financial report setting forth the Gross Revenues
for each Property for such preceding Lease Year, or portion thereof, together
with an Officer’s Certificate, signed by an officer of Tenant, certifying that,
to the best of Tenant’s knowledge, such report is true, correct and complete,
and (ii) a statement showing Tenant’s calculation of Additional Rent due for
such preceding Lease Year based on the Gross Revenues set forth in such
financial report, together with an Officer’s Certificate, signed by an officer
of Tenant, certifying that, to the best of Tenant’s knowledge, such statement is
true, correct and complete.
If the annual Additional Rent for such preceding Lease Year as set forth in
Tenant’s statement thereof exceeds the amount previously paid with respect
thereto by Tenant, Tenant shall pay such excess to Landlord at such time as the
statement is delivered, together with interest at the Interest Rate, which
interest shall accrue from the close of such preceding Lease Year until the date
that such statement is required to be delivered and, thereafter, such interest
shall accrue at the Overdue Rate, until the amount of such difference shall be
paid or otherwise discharged. If the annual Additional Rent for such preceding
Lease Year as shown in such statement is less than the amount previously paid
with respect thereto by Tenant, Landlord shall grant Tenant a credit against the
Additional Rent next coming due in the amount of such
        17

--------------------------------------------------------------------------------



difference, together with interest at the Interest Rate, which interest shall
accrue from the date of payment by Tenant until the date such credit is applied
or paid, as the case may be. If such credit cannot be made because the Term has
expired prior to application in full thereof, Landlord shall pay the unapplied
balance of such credit to Tenant, together with interest at the Interest Rate,
which interest shall accrue from the date of payment by Tenant until the date of
payment by Landlord.
(d) Confirmation of Additional Rent. Tenant shall utilize, or cause to be
utilized, an accounting system for the Leased Property in accordance with its
usual and customary practices and in all material respects in accordance with
GAAP, which will accurately record all Gross Revenues and Tenant shall retain,
for at least three (3) years after the expiration of each Lease Year, reasonably
adequate records conforming to such accounting system showing all Gross Revenues
for such Lease Year. Landlord, at its own expense, shall have the right,
exercisable by Notice to Tenant, to review Tenant’s books and records and/or to
retain an independent public accounting firm of Landlord’s choice to audit the
information set forth in the Officer’s Certificate referred to in subparagraph
(c) above and, in connection with any such audit, to examine Tenant’s books and
records with respect thereto (including supporting data and sales and excise tax
returns). Landlord shall begin any such review or audit as soon as reasonably
possible following its receipt of the applicable Officer’s Certificate (or in
the case of an audit after a review, promptly following completion of the
review) and shall complete such review or audit as soon as reasonably possible
thereafter. Any such review or audit shall be performed at the location where
such books and records are customarily kept and in such a manner so as to
minimize any interference with Tenant’s business operations. If any such review
of Tenant’s books and records by Landlord discloses a deficiency in the payment
of Additional Rent and Tenant agrees, or the decision of any arbitration shall
have been that there shall have been a deficiency in payment of Additional Rent,
Tenant shall forthwith pay to Landlord the amount of such deficiency together
with interest at the Interest Rate from the date such payment should have been
made to the date of payment thereof. If any such audit discloses a deficiency in
the payment of Additional Rent, Tenant shall forthwith pay to Landlord the
amount of the deficiency, as determined by such audit, together with interest at
the Interest Rate, from the date such payment should have been made to the date
of payment thereof. If any such audit discloses a deficiency in the payment of
Additional Rent of more than five percent (5%), Tenant shall forthwith pay to
Landlord an amount equal to one hundred twenty-five percent (125%) of any third
party costs incurred by Landlord in connection with such audit. If any such
audit discloses that Tenant paid more Additional Rent for any Lease Year than
was due hereunder, and Landlord agrees with the result of such audit or such
overpayment shall have been determined by arbitration if Landlord does not agree
with such audit, Landlord shall, at Landlord’s option, either grant Tenant a
credit or pay to Tenant an amount equal to the amount of such overpayment
against Additional Rent next coming due in the amount of such difference, as
finally agreed or determined, together with interest at the Interest Rate, which
interest shall accrue from the time of payment by Tenant until the date such
credit is applied or paid, as the case may be; provided, however, that, upon the
expiration or sooner termination of the Term, Landlord shall pay the unapplied
balance of such credit to Tenant, together with interest at the Interest Rate,
which interest shall accrue from the date of payment by Tenant until the date of
payment from Landlord. Any dispute concerning the correctness of an audit or a
Landlord review shall be settled by arbitration pursuant to the provisions of
Article 22.

        18

--------------------------------------------------------------------------------



Any proprietary information obtained by Landlord with respect to Tenant pursuant
to the provisions of this Agreement shall be treated as confidential, except
that such information may be disclosed or used, subject to appropriate
confidentiality safeguards, pursuant to court order or in any litigation between
the parties and except further that Landlord may disclose such information to
its prospective lenders, provided that Landlord shall direct such lenders to
maintain such information as confidential. The obligations of Tenant and
Landlord contained in this Section 3.1.2 shall survive the expiration or earlier
termination of this Agreement.
3.1.3 Additional Charges. In addition to the Minimum Rent and Additional Rent
payable hereunder, Tenant shall pay (or cause to be paid) to the appropriate
parties and discharge (or cause to be discharged) as and when due and payable
the following (collectively, “Additional Charges”):
(a) Impositions. Subject to Article 8 relating to permitted contests, Tenant
shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost (other than any opportunity cost as a result of a failure to
take advantage of any discount for early payment) may be added for non-payment,
such payments to be made directly to the taxing authorities where feasible, and
shall promptly, upon request, furnish to Landlord copies of official receipts or
other reasonably satisfactory proof evidencing such payments. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
Tenant may exercise the option to pay the same (and any accrued interest on the
unpaid balance of such Imposition) in installments and, in such event, shall
pay, or cause to pay, such installments during the Term as the same become due
and before any fine, penalty, premium, further interest or cost may be added
thereto. Landlord, at its expense, shall, to the extent required or permitted by
Applicable Law, prepare and file, or cause to be prepared and filed, all tax
returns and pay all taxes due in respect of Landlord’s net income, gross
receipts, sales and use, single business, transaction privilege, rent, ad
valorem, franchise taxes and taxes on its capital stock or other equity
interests, and Tenant, at its expense, shall, to the extent required or
permitted by Applicable Laws and regulations, prepare and file all other tax
returns and reports in respect of any Imposition as may be required by
Government Agencies. If any refund shall be due from any taxing authority in
respect of any Imposition paid by or on behalf of Tenant, the same shall be paid
over to or retained by Tenant. Landlord and Tenant shall, upon request of the
other, provide such data as is maintained by the party to whom the request is
made with respect to the Leased Property as may be necessary to prepare any
required returns and reports. In the event Government Agencies classify any
property covered by this Agreement as personal property, Tenant shall file, or
cause to be filed, all personal property tax returns in such jurisdictions where
it may legally so file. Each party shall, to the extent it possesses the same,
provide the other, upon request, with cost and depreciation records necessary
for filing returns for any property so classified as personal property. Where
Landlord is legally required to file personal property tax returns for property
covered by this Agreement, Landlord shall provide Tenant with copies of
assessment notices in sufficient time for Tenant to file a protest. All
Impositions assessed against such personal property shall be (irrespective of
whether Landlord or Tenant shall file the relevant return) paid by Tenant not
later than the last date on which the same may be made without interest or
penalty, subject to the provisions of Article 8.
Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s
        19

--------------------------------------------------------------------------------



failure to give any such notice shall in no way diminish Tenant’s obligation
hereunder to pay such Impositions.
(b) Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Leased Property.
(c) Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained pursuant to Article 9.
(d) Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities and obligations, including, without limitation, all amounts payable
under any equipment leases and all agreements to indemnify Landlord under
Section 9.5.
(e) Reimbursement for Additional Charges. If Tenant pays or causes to be paid
property taxes or similar or other Additional Charges attributable to periods
after the end of the Term, whether upon expiration or sooner termination of this
Agreement, Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of its estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Agreement.
(f) Deferred Rent. Commencing on January 1, 2020 through January 31, 2023,
Tenant shall pay to Landlord, the total amount of Thirteen Million Eight Hundred
Seventy Thousand Three Hundred Forty-Two and 00/100ths Dollars ($13,870,342.00)
in thirteen (13) equal quarterly installments of One Million Sixty-Six Thousand
Nine Hundred Forty-Nine and 00/100ths Dollars ($1,066,949.00) on the first
Business Day of each calendar quarter during such period.
3.2 Late Payment of Rent, Etc. If any installment of Minimum Rent or Additional
Rent or any Additional Charges (but only as to those Additional Charges which
are payable directly to Landlord) shall not be paid on its due date, Tenant
shall pay Landlord, on demand, as Additional Charges, a late charge (to the
extent permitted by law) computed at the Overdue Rate on the amount of such
installment, from the due date of such installment or amount to the date of
payment thereof. To the extent that Tenant pays any Additional Charges directly
to Landlord or any Property Mortgagee pursuant to any requirement of this
Agreement, Tenant shall be relieved of its obligation to pay such Additional
Charges to the Entity to which they would otherwise be due. If any payments due
from Landlord to Tenant shall not be paid within ten (10) days after its due
date, Landlord shall pay to Tenant, on demand, a late charge (to the extent
permitted by law) computed at the Overdue Rate on the amount of such installment
from the due date of such installment to the date of payment thereof.
In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items. Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent and Additional Rent.

        20

--------------------------------------------------------------------------------



3.3 Net Lease, Etc. The Rent shall be absolutely net to Landlord so that this
Agreement shall yield to Landlord the full amount of the installments or amounts
of the Rent throughout the Term, subject to any other provisions of this
Agreement which expressly provide otherwise, including those provisions for
adjustment or abatement of such Rent. Landlord and Tenant acknowledge and agree
that none of the Rent provided for under this Agreement is allocable to any
personal property included in the Leased Property.
3.4 No Termination, Abatement, Etc. Except as otherwise specifically provided in
this Agreement, each of Landlord and Tenant, to the maximum extent permitted by
law, shall remain bound by this Agreement in accordance with its terms and shall
not take any action without the consent of the other to modify, surrender or
terminate this Agreement. In addition, except as otherwise expressly provided in
this Agreement, Tenant shall not seek, or be entitled to, any abatement,
deduction, deferment or reduction of the Rent, or set-off against the Rent, nor
shall the respective obligations of Landlord and Tenant be otherwise affected by
reason of (a) any damage to or destruction of the Leased Property, or any
portion thereof, from whatever cause or any Condemnation; (b) the lawful or
unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, or any portion thereof, or the interference with such use by any
Person or by reason of eviction by paramount title; (c) any claim which Tenant
may have against Landlord by reason of any default (other than a monetary
default) or breach of any warranty by Landlord under this Agreement or any other
agreement between Landlord and Tenant, or to which Landlord and Tenant are
parties; (d) any bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee or transferee of Landlord; or (e) for any
other cause whether similar or dissimilar to any of the foregoing (other than a
monetary default by Landlord). Except as otherwise specifically provided in this
Agreement, Tenant hereby waives all rights arising from any occurrence
whatsoever, which may now or hereafter be conferred upon it by law (a) to
modify, surrender or terminate this Agreement or quit or surrender the Leased
Property, or any portion thereof, or (b) which would entitle Tenant to any
abatement, reduction, suspension or deferment of the Rent or other sums payable
or other obligations to be performed by Tenant hereunder. The obligations of
Tenant hereunder shall be separate and independent covenants and agreements, and
the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Agreement.
ARTICLE 4
USE OF THE LEASED PROPERTY
4.1 Permitted Use
4.1.1 Permitted Use
(a) Tenant shall, at all times during the Term, and at any other time that
Tenant shall be in possession of any Property, continuously use and operate, or
cause to be used and operated, such Property as a Travel Center, as currently
operated, and any uses incidental thereto. Tenant shall operate the Travel
Centers under the name “TA”, “Travel Centers of America” or “Goasis”, or such
other names as Tenant shall use for the travel center locations
        21

--------------------------------------------------------------------------------



operated by it and its Affiliated Persons. Tenant shall not use (and shall not
permit any Person to use) any Property, or any portion thereof, for any other
use without the prior written consent of Landlord, which approval shall not be
unreasonably withheld, delayed or conditioned. No use shall be made or permitted
to be made of any Property and no acts shall be done thereon which will cause
the cancellation of any insurance policy covering such Property or any part
thereof (unless another adequate policy is available) or which would constitute
a default under any ground lease affecting such Property, nor shall Tenant sell
or otherwise provide, or permit to be kept, used or sold in or about any
Property any article which may be prohibited by law or by the standard form of
fire insurance policies, or any other insurance policies required to be carried
hereunder, or fire underwriter’s regulations. Tenant shall, at its sole cost
(except as expressly provided in Section 5.1.2(b)), comply or cause to be
complied with all Insurance Requirements. Tenant shall not take or omit to take,
or permit to be taken or omitted to be taken, any action, the taking or omission
of which materially impairs the value or the usefulness of any Property or any
part thereof for its Permitted Use.
(b) In the event that, in the reasonable determination of Tenant, it shall no
longer be economically practical to operate any Property as currently operated,
Tenant shall give Landlord Notice thereof, which Notice shall set forth in
reasonable detail the reasons therefor. Thereafter, Landlord and Tenant shall
negotiate in good faith to agree on an alternative use for such Property,
appropriate adjustments to the Additional Rent and other related matters;
provided, however, in no event shall the Minimum Rent be reduced or abated as a
result thereof. If Landlord and Tenant fail to agree on an alternative use for
such Property within sixty (60) days after commencing negotiations as aforesaid,
Tenant may market such Property for sale to a third party. If Tenant receives a
bona fide offer (an “Offer”) to purchase such Property from a Person having the
financial capacity to implement the terms of such Offer, Tenant shall give
Landlord Notice thereof, which Notice shall include a copy of the Offer executed
by such third party. In the event that Landlord shall fail to accept or reject
such Offer within thirty (30) days after receipt of such Notice, such Offer
shall be deemed to be rejected by Landlord. If Landlord shall sell the Property
pursuant to such Offer, then, effective as of the date of such sale, this
Agreement shall terminate with respect to such Property, and the Minimum Rent
shall be reduced by an amount equal to, at Landlord’s option, (x) the Percentage
Reduction of the net proceeds of sale received by Landlord or (y) the Fair
Market Value Rent of the applicable Property on the Commencement Date, such Fair
Market Value Rent to be determined by agreement of the parties or, absent
agreement, by an appraiser designated by Landlord. If Landlord shall reject (or
be deemed to have rejected) such Offer, then, effective as of the proposed date
of such sale, this Agreement shall terminate with respect to such Property, and
the Minimum Rent shall be reduced by an amount equal to, at Landlord’s option
(x) the applicable Percentage Reduction of the projected net proceeds determined
by reference to such Offer or (y) the Fair Market Value Rent of the applicable
Property on the Commencement Date, such Fair Market Value Rent to be determined
by agreement of the parties or, absent agreement, by an appraiser designated by
Landlord. Notwithstanding the foregoing, Tenant shall not have the right to
invoke the provisions of this Section 4.1.1(b) with respect to more than twenty
(20) Properties in the aggregate under this Agreement and the Other Leases
during the Term. For purposes of the preceding sentence, “Properties” shall
include any Property under this Lease and any “Property” (as defined therein)
under any Other Lease.

        22

--------------------------------------------------------------------------------



4.1.2 Necessary Approvals. Tenant shall proceed with all due diligence and
exercise reasonable efforts to obtain and maintain, or cause to be obtained and
maintained, all approvals necessary to use and operate, for its Permitted Use,
each Property and the Travel Center located thereon under applicable law.
4.1.3 Lawful Use, Etc. Tenant shall not, and shall not permit any Person to, use
or suffer or permit the use of any Property or Tenant’s Personal Property, if
any, for any unlawful purpose. Tenant shall not, and shall not permit any Person
to, commit or suffer to be committed any waste on any Property, or in any Travel
Center, nor shall Tenant cause or permit any unlawful nuisance thereon or
therein. Tenant shall not, and shall not permit any Person to, suffer nor permit
any Property, or any portion thereof, to be used in such a manner as (i) may
materially and adversely impair Landlord’s or Tenant’s title thereto or to any
portion thereof, or (ii) may reasonably allow a claim or claims for adverse
usage or adverse possession by the public, as such, or of implied dedication of
such Property, or any portion thereof.
4.2 Compliance with Legal/Insurance Requirements, Etc. Subject to the provisions
of Section 5.1.2(b) and Article 8, Tenant, at its sole expense, shall (i) comply
with (or cause to be complied with) all material Legal Requirements and
Insurance Requirements in respect of the use, operation, maintenance, repair,
alteration and restoration of any Property and with the terms and conditions of
any ground lease affecting any Property, (ii) perform (or cause to be performed)
in a timely fashion all of Landlord’s obligations under any ground lease
affecting any Property except as provided in Section 4.4 and (iii) procure,
maintain and comply with (or cause to be procured, maintained and complied with)
all material licenses, permits and other authorizations and agreements required
for any use of any Property and Tenant’s Personal Property, if any, then being
made, and for the proper erection, installation, operation and maintenance of
the Leased Property or any part thereof.
4.3 Environmental Matters.
4.3.1 Restriction on Use, Etc. During the Term and any other time that Tenant
shall be in possession of any Property, Tenant shall not, and shall not permit
any Person to, store on, release or spill upon, dispose of or transfer to or
from such Property any Hazardous Substance, except in compliance with all
Applicable Laws. During the Term and any other time that Tenant shall be in
possession of any Property, Tenant shall maintain (or shall cause to be
maintained) such Property at all times free of any Hazardous Substance (except
in compliance with all Applicable Laws). Tenant shall promptly (and shall direct
any Manager to promptly): (a) upon receipt of notice or knowledge, notify
Landlord in writing of any material change in the nature or extent of Hazardous
Substances at any Property, (b) transmit to Landlord a copy of any report which
is required to be filed by Tenant or any Manager with respect to any Property
pursuant to SARA Title III or any other Applicable Law, (c) transmit to Landlord
copies of any citations, orders, notices or other governmental communications
received by Tenant or any Manager or their respective agents or representatives
with respect to Hazardous Substances or violations or alleged violations of
Applicable Law (each an “Environmental Notice”), which Environmental Notice
requires a written response or any action to be taken and/or if such
Environmental Notice gives notice of and/or presents a material risk of any
material violation of any Applicable Law and/or presents a material risk of any
material cost, expense, loss or damage
        23

--------------------------------------------------------------------------------



(an “Environmental Obligation”), (d) observe and comply with (or cause to be
observed and complied with) all Applicable Laws relating to the use, storage,
maintenance and disposal of Hazardous Substances and all orders or directives
from any official, court or agency of competent jurisdiction relating to the
use, storage or maintenance, or requiring the removal, treatment, containment or
other disposition of Hazardous Substances, and (e) pay or otherwise dispose (or
cause to be paid or otherwise disposed) of any fine, charge or Imposition
related to Hazardous Substances or violations of Applicable Law for which Tenant
or any Person claiming by, through or under Tenant and/or Landlord are legally
liable, unless Tenant or any Manager shall contest the same in good faith and by
appropriate proceedings and the right to use and the value of any of the Leased
Property is not materially and adversely affected thereby.
If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further discharge,
release or threat of discharge or release of Hazardous Substances on or about
such Property and (iii) to use good faith efforts to eliminate any further
discharge, release or threat of discharge or release of Hazardous Substances on
or about such Property.
4.3.2 Environmental Report. Tenant shall, at its sole cost and expense, provide
Landlord with an Environmental Report (as hereinafter defined), prepared by an
environmental consultant reasonably acceptable to Landlord and dated within
sixty (60) days of the expiration or sooner termination of this Agreement
concluding, subject to customary limitations and standards, that Tenant shall
have complied with all of its obligations under Section 4.3 of this Agreement to
date and that the Leased Property does not contain any Hazardous Substances,
other than in compliance with Applicable Laws, and which, at Landlord’s request,
Tenant shall remove from the Leased Property on or before the expiration or
sooner termination hereof. An “Environmental Report” shall be a so-called “Phase
I” report or such other level of investigation which shall be the standard of
diligence in the purchase or lease of similar property at the time, together
with any additional investigation and report which would be needed to make the
conclusions required above or which would customarily follow any discovery
contained in any initial report(s), and for which the investigation and testing
on which the conclusions shall have been based shall have been performed not
earlier than thirty (30) days prior to the date of such report.
4.3.3 Underground Storage Tanks. It is expressly understood and agreed that
Tenant’s obligations under this Agreement shall include the maintenance and, if
necessary, replacement of underground storage tanks at the Leased Property. Upon
the expiration or sooner termination of this Agreement, Tenant shall pay to
Landlord the amount of any asset retirement obligation reserve for underground
storage tanks located at the Leased Property that Tenant would be required to
recognize on its books and records pursuant to GAAP if Tenant owned those
underground storage tanks. Upon such payment, Tenant’s obligations under this
Agreement with respect to the maintenance and replacement of underground storage
tanks shall terminate.

        24

--------------------------------------------------------------------------------



4.3.4 Survival. The provisions of this Section 4.3 shall survive the expiration
or sooner termination of this Agreement.
4.4 Ground Leases. Tenant shall pay and perform all of Landlord’s obligations as
tenant under the Ground Leases. If Landlord has the right, under the provisions
of any of the Ground Leases, to elect to renew or extend the term of such Ground
Leases or to purchase the ground leased property, Tenant shall so notify
Landlord at least one hundred eighty (180) days (but no more than one (1) year)
prior to the expiration of the period within which Landlord is obligated to
notify the landlord under such Ground Leases of its election to renew, extend or
purchase, as the case may be. Such notice from Tenant shall contain all of the
relevant facts about the impending election to renew, extend or purchase,
including, as applicable, the length of the period of renewal, the rental rate
and/or the purchase price. In the event of the expiration or termination of any
Ground Lease, this Agreement shall terminate with respect to such Property as of
the date of such expiration or termination; provided, however, in such event,
there shall be no reduction in the Minimum Rent. Landlord shall provide Tenant
copies of notices received by Landlord from the lessor under any Ground Lease.
4.5 Shell Agreement. Tenant shall comply with its obligations under the Shell
Agreement and Landlord and Tenant agree that this Agreement and the Other Leases
shall, for purposes of Section 2 of the Subordination, Non-Disturbance and
Attornment Agreement among Landlord, HPT PSC Properties Trust, HPT PSC
Properties LLC, Tenant and Shell entered into as of April 15, 2013 (“Shell
SNDA”)in connection with the Shell Agreement, constitute a replacement “Lease”,
as defined in the SNDA, for the Prior Lease.
ARTICLE 5
MAINTENANCE AND REPAIRS
5.1 Maintenance and Repair.
5.1.1 Tenant’s General Obligations.
(a) Tenant shall keep (or cause to be kept), at Tenant’s sole cost and expense,
the Leased Property and all private roadways, sidewalks and curbs appurtenant
thereto (and Tenant’s Personal Property) in good order and repair, reasonable
wear and tear excepted (whether or not the need for such repairs occurs as a
result of Tenant’s or any Manager’s use, any prior use, the elements or the age
of the Leased Property or Tenant’s Personal Property or any portion thereof),
and shall promptly make or cause to be made all necessary and appropriate
repairs and replacements thereto of every kind and nature, whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, foreseen or
unforeseen or arising by reason of a condition existing prior to the
commencement of the Term (concealed or otherwise). All repairs shall be made in
a good, workmanlike manner, consistent with industry standards for comparable
Travel Centers in like locales, in accordance with all applicable federal, state
and local statutes, ordinances, codes, rules and regulations relating to any
such work. Tenant shall not take or omit to take (or permit any Person to take
or omit to take) any action, the taking or omission of which would materially
and adversely impair the value or the usefulness of the Leased Property or any
material part thereof for its Permitted Use. Tenant’s use, occupancy and
maintenance of the
        25

--------------------------------------------------------------------------------



Leased Property shall comply with all published requirements imposed from time
to time on a system-wide basis for TCA Travel Centers. Tenant’s obligations
under this Section 5.1.1 shall be limited in the event of any casualty or
Condemnation as set forth in Article 10 and Article 11 and Tenant’s obligations
with respect to Hazardous Substances are as set forth in Section 4.3.
(b) Tenant shall prepare and submit to Landlord, on or before December 15 of
each Lease Year during the Term hereof and for the next following Lease Year, a
reasonably detailed budget (the “Capital Replacements Budget”) for the Leased
Property, projecting all costs, expenses and expenditures expected to be
incurred at the Leased Property during the following Lease Year for Capital
Additions. The Capital Replacements Budget shall be supplemented by such
information as Landlord shall reasonably request from time to time.
5.1.2 Landlord’s Obligations.
(a) Except as otherwise expressly provided in this Agreement, Landlord shall
not, under any circumstances, be required to build or rebuild any improvement on
the Real Property, or to make any repairs, replacements, alterations,
restorations or renewals of any nature or description to the Leased Property,
whether ordinary or extraordinary, structural or nonstructural, foreseen or
unforeseen, or to make any expenditure whatsoever with respect thereto, or to
maintain the Leased Property in any way. Except as otherwise expressly provided
in this Agreement, Tenant hereby waives, to the maximum extent permitted by law,
the right to make repairs at the expense of Landlord pursuant to any law in
effect on the Commencement Date or thereafter enacted. Landlord shall have the
right to give, record and post, as appropriate, notices of nonresponsibility
under any mechanic’s lien laws now or hereafter existing.
(b) If, pursuant to the terms of this Agreement, Tenant is required to make any
Capital Expenditures, including, without limitation, the Capital Expenditures
identified in any Capital Replacements Budget, Tenant may, at its election,
advance such funds or give Landlord Notice thereof, which Notice shall set
forth, in reasonable detail, the nature of the required Capital Expenditure, the
estimated cost thereof and such other information with respect thereto as
Landlord may reasonably require. Provided that no Event of Default shall have
occurred and be continuing and Tenant shall otherwise comply with the applicable
provisions of Article 6, Landlord shall, within ten (10) Business Days after
such Notice, subject to and in accordance with the applicable provisions of
Article 6, disburse such required funds to Tenant (or, if Tenant shall so elect,
directly to the Manager or any other Person performing the required work) and,
upon such disbursement, the Minimum Rent shall be adjusted as provided in
Section 3.1.1(b). Notwithstanding the foregoing, Landlord may elect not to
disburse such required funds to Tenant; provided, however, that if Landlord
shall elect not to disburse such required funds as aforesaid, Tenant’s
obligation to make such required Capital Expenditure shall be deemed waived by
Landlord, and, notwithstanding anything contained in this Agreement to the
contrary, Tenant shall have no obligation to make such Capital Expenditure.
5.1.3 Nonresponsibility of Landlord, Etc. All materialmen, contractors,
artisans, mechanics and laborers and other persons contracting with Tenant with
respect to the Leased Property, or any part thereof, are hereby charged with
notice that liens on the Leased Property or on Landlord’s interest therein are
expressly prohibited and that they must look solely
        26

--------------------------------------------------------------------------------



to Tenant to secure payment for any work done or material furnished to Tenant or
any Manager or for any other purpose during the term of this Agreement.
Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any part
thereof or as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any part
thereof to liability under any mechanic’s lien law of any State in any way, it
being expressly understood Landlord’s estate shall not be subject to any such
liability.
5.2 Tenant’s Personal Property. Tenant shall provide and maintain (or cause to
be provided and maintained) throughout the Term all such Tenant’s Personal
Property as shall be necessary in order to operate in compliance with applicable
material Legal Requirements and Insurance Requirements and otherwise in
accordance with customary practice in the industry for the Permitted Use.
5.3 Yield Up. Upon the expiration or sooner termination of this Agreement,
Tenant shall remove all of Tenant’s Personal Property (other than that purchased
by Landlord pursuant to Article 15) and vacate and surrender the Leased Property
to Landlord (except that Tenant shall not surrender its rights to use the trade
names, trademarks, service marks, domain names, logos and other brand-source
indicia, including all goodwill related thereto, to the extent necessary for it
to comply with its obligations with respect to the Existing Third Party Trade
Names and Service Mark Rights until the various dates on which the rights
thereto of such third parties expire, to the extent and as more particularly
described in Section 2.3) in substantially the same condition in which the
Leased Property was in on the Commencement Date, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Agreement, reasonable wear and tear excepted (and casualty damage and
Condemnation, in the event that this Agreement is terminated following a
casualty or Condemnation in accordance with Article 10 or Article 11, excepted).
In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s sole cost and expense, use its good faith efforts to
transfer (or cause to be transferred) to Landlord or its nominee, and cooperate
with Landlord or Landlord’s nominee in connection with the processing of all
applications for, licenses, operating permits and other governmental
authorizations and all contracts, including contracts with Government Agencies
and rights with third party franchisors which may be necessary for the use and
operation of the Travel Centers as then operated (all such licenses, permits,
authorizations and contracts being “Operating Rights”). Tenant hereby appoints
Landlord as its attorney-in-fact, with full power of substitution, for the
purpose of carrying out the provisions of this paragraph and taking any action,
including, without limitation, executing, delivering and filing applications,
certificates, instruments and other documents and papers with Government
Agencies, and executing any instruments, assignments, conveyances, and other
transfers which are required to be taken or executed by Tenant, on its
        27

--------------------------------------------------------------------------------



behalf and in its name, which appointment is coupled with an interest, is
irrevocable and durable and shall survive the subsequent dissolution of Tenant.
If requested by Landlord, Tenant shall continue to manage one or more of the
Travel Centers after the expiration of the Term for up to one hundred eighty
(180) days, on such reasonable terms (including receipt by Tenant of a market
management fee), as Landlord shall reasonably request.
5.4 Management and Franchise Agreements. Tenant shall not, without Landlord’s
prior written consent (which consent shall not be unreasonably withheld, delayed
or conditioned with respect to Tenant’s Affiliated Persons), enter into, amend
or modify the provisions of, or extend or renew (or allow to be entered into,
amended, modified, extended or renewed) any Management Agreement or TA Franchise
Agreement. Any agreements entered into pursuant to the provisions of this
Section 5.4 shall be subordinate to this Agreement and shall provide, inter
alia, that all amounts due from Tenant thereunder shall be subordinate to all
amounts due from Tenant to Landlord (provided that, as long as no Event of
Default has occurred and is continuing, Tenant may pay all amounts due from it
thereunder) and for termination thereof, at Landlord’s option, upon the
termination of this Agreement. Tenant shall not take any action, grant any
consent or permit any action or consent under, any Management Agreement or TA
Franchise Agreement which might have a material adverse effect on Landlord,
without the prior written consent of Landlord. Tenant shall enforce, or cause to
be enforced, all rights of the franchisor under the TA Franchise Agreements.
ARTICLE 6
IMPROVEMENTS, ETC.
6.1 Improvements to the Leased Property. Tenant may make, construct or install
(or permit to be made, constructed or installed) any Capital Additions provided
that construction or installation of the same will not adversely affect or
violate any material Legal Requirement or Insurance Requirement applicable to
any Property. No Capital Addition shall be made which would tie in or connect
any Leased Improvements with any other improvements on property adjacent to any
Property (and not part of the Land) including, without limitation, tie-ins of
buildings or other structures or utilities. Except as permitted herein, Tenant
shall not finance the cost of any construction of such improvement by the
granting of a lien on or security interest in the Leased Property or such
improvement, or Tenant’s interest therein, without the prior written consent of
Landlord, which consent may be withheld by Landlord in Landlord’s sole
discretion. Any such improvements shall, upon the expiration or sooner
termination of this Agreement, remain or pass to and become the property of
Landlord, free and clear of all encumbrances other than Permitted Encumbrances.
6.2 Salvage. All materials which are scrapped or removed in connection with the
making of either Capital Additions or non-Capital Additions or repairs required
by Article 5 shall be or become the property of the party that paid for such
work.



        28

--------------------------------------------------------------------------------



ARTICLE 7
LIENS
Subject to Article 8, Tenant shall use its best efforts not, directly or
indirectly, to create or allow to remain and shall promptly discharge (or cause
to be discharged), at its expense, any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property, or any portion thereof,
or Tenant’s leasehold interest therein or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances, (b)
restrictions, liens and other encumbrances which are consented to in writing by
Landlord, (c) liens for those taxes of Landlord which Tenant is not required to
pay hereunder, (d) subleases permitted by Article 16, (e) liens for Impositions
or for sums resulting from noncompliance with Legal Requirements so long as (i)
the same are not yet due and payable, or (ii) are being contested in accordance
with Article 8, (f) liens of mechanics, laborers, materialmen, suppliers or
vendors incurred in the ordinary course of business that are not yet due and
payable or are for sums that are being contested in accordance with Article 8,
(g) any Property Mortgages or other liens which are the responsibility of
Landlord pursuant to the provisions of Article 20 and (h) Landlord Liens and any
other voluntary liens created by Landlord.
ARTICLE 8
PERMITTED CONTESTS
Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the Leased Property, by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) the foregoing shall in no way be
construed as relieving, modifying or extending Tenant’s obligation to pay (or
cause to be paid) any Claims as finally determined, (b) such contest shall not
cause Landlord or Tenant to be in default under any ground lease, mortgage or
deed of trust encumbering the Leased Property, or any portion thereof (Landlord
agreeing that any such ground lease, mortgage or deed of trust shall permit
Tenant to exercise the rights granted pursuant to this Article 8) or any
interest therein or result in or reasonably be expected to result in a lien
attaching to the Leased Property, or any portion thereof, (c) no part of the
Leased Property nor any Rent therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (d) Tenant shall indemnify and hold harmless
Landlord from and against any cost, claim, damage, penalty or reasonable
expense, including reasonable attorneys’ fees, incurred by Landlord in
connection therewith or as a result thereof. Landlord agrees to join in any such
proceedings if required legally to prosecute such contest, provided that
Landlord shall not thereby be subjected to any liability therefor (including,
without limitation, for the payment of any costs or expenses in connection
therewith) unless Tenant agrees by agreement in form and substance reasonably
satisfactory to Landlord, to assume and indemnify Landlord with respect to the
same. Tenant shall be entitled to any refund of any Claims and such charges and
penalties or interest thereon which have been paid by Tenant or paid by Landlord
to the extent that Landlord has been fully reimbursed by Tenant. If Tenant shall
fail (x) to pay or cause to be paid any Claims when finally determined, (y) to
provide reasonable security therefor or (z) to prosecute or cause to be
prosecuted any such contest diligently and in good faith, Landlord may, upon
        29

--------------------------------------------------------------------------------



reasonable notice to Tenant (which notice shall not be required if Landlord
shall reasonably determine that the same is not practicable), pay such charges,
together with interest and penalties due with respect thereto, and Tenant shall
reimburse Landlord therefor, upon demand, as Additional Charges.
ARTICLE 9
INSURANCE AND INDEMNIFICATION
9.1 General Insurance Requirements. Tenant shall, at all times during the Term
and at any other time Tenant shall be in possession of any Property, or any
portion thereof, keep (or cause to be kept) such Property and all property
located therein or thereon, insured against the risks and in such amounts as
Landlord shall reasonably require and may be commercially reasonable. Tenant
shall prepare a proposal setting forth the insurance Tenant proposes to be
maintained with respect to each Property during the ensuing Lease Year, and
shall submit such proposal to Landlord on or before December 1st of the
preceding Lease Year, for Landlord’s review and approval, which approval shall
not be unreasonably withheld, delayed or conditioned. In the event that Landlord
shall fail to respond within thirty (30) days after receipt of such proposal,
such proposal shall be deemed approved.
9.2 Waiver of Subrogation. Landlord and Tenant agree that (insofar as and to the
extent that such agreement may be effective without invalidating or making it
impossible to secure insurance coverage from responsible insurance companies
doing business in any State) with respect to any property loss which is covered
by insurance then being carried by Landlord or Tenant, the party carrying such
insurance and suffering said loss releases the others of and from any and all
claims with respect to such loss; and they further agree that their respective
insurance companies (and, if Landlord or Tenant shall self insure in accordance
with the terms hereof, Landlord or Tenant, as the case may be) shall have no
right of subrogation against the other on account thereof, even though extra
premium may result therefrom. In the event that any extra premium is payable by
Tenant as a result of this provision, Landlord shall not be liable for
reimbursement to Tenant for such extra premium.
9.3 Form Satisfactory, Etc. All insurance policies and endorsements required
pursuant to this Article 9 shall be fully paid for, nonassessable, and issued by
reputable insurance companies authorized to do business in the State and having
a general policy holder’s rating of no less than A in Best’s latest rating
guide. All property, business interruption, liability and flood insurance
policies with respect to each Property shall include no deductible in excess of
Five Hundred Thousand Dollars ($500,000). At all times, all property, business
interruption, liability and flood insurance policies, with the exception of
worker’s compensation insurance coverage, shall name Landlord and any Property
Mortgagee as additional insureds, as their interests may appear. All loss
adjustments shall be payable as provided in Article 10, except that losses under
liability and worker’s compensation insurance policies shall be payable directly
to the party entitled thereto. Tenant shall cause all insurance premiums to be
paid and shall deliver (or cause to be delivered) policies or certificates
thereof to Landlord prior to their effective date (and, with respect to any
renewal policy, prior to the expiration of the existing policy). All such
policies shall provide Landlord (and any Property Mortgagee if required by the
same) thirty (30) days prior written notice of any material change or
cancellation of such policy. In the event
        30

--------------------------------------------------------------------------------



Tenant shall fail to effect (or cause to be effected) such insurance as herein
required, to pay (or cause to be paid) the premiums therefor or to deliver (or
cause to be delivered) such policies or certificates to Landlord or any Property
Mortgagee at the times required, Landlord shall have the right, upon Notice to
Tenant, but not the obligation, to acquire such insurance and pay the premiums
therefor, which amounts shall be payable to Landlord, upon demand, as Additional
Charges, together with interest accrued thereon at the Overdue Rate from the
date such payment is made until (but excluding) the date repaid.
9.4 No Separate Insurance; Self-Insurance. Tenant shall not take (or permit any
Person to take) out separate insurance, concurrent in form or contributing in
the event of loss with that required by this Article 9, or increase the amount
of any existing insurance by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of such insurance, including Landlord and all Property Mortgagees, are included
therein as additional insureds and the loss is payable under such insurance in
the same manner as losses are payable under this Agreement. In the event Tenant
shall take out any such separate insurance or increase any of the amounts of the
then existing insurance, Tenant shall give Landlord prompt Notice thereof.
Tenant shall not self-insure (or permit any Person to self-insure).
9.5 Indemnification of Landlord. Notwithstanding the existence of any insurance
provided for herein and without regard to the policy limits of any such
insurance, Tenant shall protect, indemnify and hold harmless Landlord for, from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and reasonable expenses (including, without limitation, reasonable
attorneys’ fees), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Landlord by reason of the following, except to
the extent caused by Landlord’s gross negligence or willful misconduct: (a) any
accident or injury to, or death of, persons or loss of or damage to property
occurring on or about any Property or portion thereof or adjoining sidewalks or
rights of way during the Term, (b) any past, present or future condition or use,
misuse, non-use, management, maintenance or repair by Tenant, any Manager or
anyone claiming under any of them of any Property, Tenant’s Personal Property or
Transferred Trademarks, or any litigation, proceeding or claim by governmental
entities (other than Condemnation proceedings) or other third parties relating
to any Property or portion thereof or Tenant’s Personal Property or such use,
misuse, non-use, condition, management, maintenance, or repair thereof,
including failure to perform obligations under this Agreement, to which Landlord
is made a party during the Term (limited, in the case of Environmental
Obligations, to those provided in Section 4.3.1), (c) any Impositions that are
the obligations of Tenant to pay pursuant to the applicable provisions of this
Agreement, and (d) any failure on the part of Tenant or anyone claiming under
Tenant to perform or comply with any of the terms of this Agreement. Tenant, at
its expense, shall contest, resist and defend any such claim, action or
proceeding asserted or instituted against Landlord (and shall not be responsible
for any duplicative attorneys’ fees incurred by Landlord) or may compromise or
otherwise dispose of the same, with Landlord’s prior written consent (which
consent may not be unreasonably withheld, delayed or conditioned). The
obligations of Tenant under this Section 9.5 shall survive the termination of
this Agreement.



        31

--------------------------------------------------------------------------------



ARTICLE 10
CASUALTY
10.1 Insurance Proceeds. Except as provided in the last clause of this sentence,
all proceeds payable by reason of any loss or damage to any Property, or any
portion thereof, and insured under any policy of insurance required by Article 9
(other than the proceeds of any business interruption insurance or insurance
proceeds for Tenant’s Personal Property) shall be paid directly to Landlord
(subject to the provisions of Section 10.2) and all loss adjustments with
respect to losses payable to Landlord shall require the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned; provided, however, that, so long as no Event of Default shall have
occurred and be continuing, all such proceeds less than or equal to Two Hundred
Fifty Thousand Dollars ($250,000) shall be paid directly to Tenant and such
losses may be adjusted without Landlord’s consent. If Tenant is required to
reconstruct or repair any Property as provided herein, such proceeds shall be
paid out by Landlord from time to time for the reasonable costs of
reconstruction or repair of such Property necessitated by such damage or
destruction, subject to and in accordance with the provisions of Section 10.2.4.
Any excess proceeds of insurance remaining after the completion of the
restoration shall be paid to Tenant. In the event that the provisions of Section
10.2.1 are applicable, the insurance proceeds shall be retained by the party
entitled thereto pursuant to Section 10.2.1.
10.2 Damage or Destruction.
10.2.1 Damage or Destruction of Leased Property. If, during the Term, any
Property shall be totally or partially destroyed and the Travel Center located
thereon is thereby rendered Unsuitable for Its Permitted Use, either Landlord or
Tenant may, by the giving of Notice thereof to the other, terminate this
Agreement with respect to such affected Property, whereupon, this Agreement
shall terminate with respect to such affected Property, Landlord shall be
entitled to retain the insurance proceeds payable on account of such damage,
Tenant shall pay to Landlord the amount of any deductible under the insurance
policies covering such Travel Center, the amount of any uninsured loss and any
difference between the replacement cost of the affected Property and the
casualty insurance proceeds therefor, and the Minimum Rent shall be reduced by,
at Landlord’s option, (x) the applicable Percentage Reduction of the total
amount received by Landlord or (y) the Fair Market Value Rent of the applicable
Property on the Commencement Date, such Fair Market Value Rent to be determined
by agreement of the parties or, absent agreement, an appraiser designated by
Landlord.
10.2.2 Partial Damage or Destruction. If, during the Term, any Property shall be
totally or partially destroyed but the Travel Center located thereon is not
rendered Unsuitable for Its Permitted Use, Tenant shall, subject to Section
10.2.3, promptly restore such Travel Center as provided in Section 10.2.4.
10.2.3 Insufficient Insurance Proceeds. If the cost of the repair or restoration
of the applicable Travel Center exceeds the amount of insurance proceeds
received by Landlord and Tenant pursuant to Section 9.1, Tenant shall give
Landlord Notice thereof which notice shall set forth in reasonable detail the
nature of such deficiency and whether Tenant shall pay and assume the amount of
such deficiency (Tenant having no obligation to do so, except that, if
        32

--------------------------------------------------------------------------------



Tenant shall elect to make such funds available, the same shall become an
irrevocable obligation of Tenant pursuant to this Agreement). In the event
Tenant shall elect not to pay and assume the amount of such deficiency, Landlord
shall have the right (but not the obligation), exercisable in Landlord’s sole
discretion by Notice to Tenant, given within sixty (60) days after Tenant’s
notice of the deficiency, to elect to make available for application to the cost
of repair or restoration the amount of such deficiency; provided, however, in
such event, upon any disbursement by Landlord thereof, the Minimum Rent shall be
adjusted as provided in Section 3.1.1(b). In the event that neither Landlord nor
Tenant shall elect to make such deficiency available for restoration, either
Landlord or Tenant may terminate this Agreement with respect to the affected
Property by Notice to the other, whereupon, this Agreement shall so terminate
and insurance proceeds shall be distributed as provided in Section 10.2.1. It is
expressly understood and agreed, however, that, notwithstanding anything in this
Agreement to the contrary, Tenant shall be strictly liable and solely
responsible for the amount of any deductible and shall, upon any insurable loss,
pay over the amount of such deductible to Landlord at the time and in the manner
herein provided for payment of the applicable proceeds to Landlord.
10.2.4 Disbursement of Proceeds. In the event Tenant is required to restore any
Property pursuant to Section 10.2 and this Agreement is not terminated as to
such Property pursuant to this Article 10, Tenant shall commence (or cause to be
commenced) promptly and continue diligently to perform (or cause to be
performed) the repair and restoration of such Property (hereinafter called the
“Work”), so as to restore (or cause to be restored) the applicable Property in
material compliance with all Legal Requirements and so that such Property shall
be, to the extent practicable, substantially equivalent in value and general
utility to its general utility and value immediately prior to such damage or
destruction. Subject to the terms hereof, Landlord shall advance the insurance
proceeds and any additional amounts payable by Landlord pursuant to Section
10.2.3 or otherwise deposited with Landlord to Tenant regularly during the
repair and restoration period so as to permit payment for the cost of any such
restoration and repair. Any such advances shall be made not more often than
monthly within ten (10) Business Days after Tenant submits to Landlord a written
requisition and substantiation therefor on AIA Forms G702 and G703 (or on such
other form or forms as may be reasonably acceptable to Landlord). Landlord may,
at its option, condition advancement of such insurance proceeds and other
amounts on (i) its approval of plans and specifications of an architect
satisfactory to Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned), (ii) general contractors’ estimates, (iii) architect’s
certificates, (iv) conditional lien waivers of general contractors, if
available, (v) evidence of approval by all governmental authorities and other
regulatory bodies whose approval is required, (vi) if Tenant has elected to
advance deficiency funds pursuant to Section 10.2.3, Tenant depositing the
amount thereof with Landlord and (vii) such other certificates as Landlord may,
from time to time, reasonably require.
Landlord’s obligation to disburse insurance proceeds under this Article 10 shall
be subject to the release of such proceeds by any Property Mortgagee to
Landlord.
Tenant’s obligation to restore the applicable Property pursuant to this Article
10 shall be subject to the release of available insurance proceeds by the
applicable Property Mortgagee to Landlord or directly to Tenant and, in the
event such proceeds are insufficient, Landlord electing to make such deficiency
available therefor (and disbursement of such deficiency).

        33

--------------------------------------------------------------------------------



10.3 Damage Near End of Term. Notwithstanding any provisions of Section 10.1 or
10.2 to the contrary, if damage to or destruction of any Property occurs during
the last twelve (12) months of the Term and if such damage or destruction cannot
reasonably be expected to be fully repaired and restored prior to the date that
is six (6) months prior to the end of the Term, the provisions of Section 10.2.1
shall apply as if such Property had been totally or partially destroyed and the
Travel Center thereon rendered Unsuitable for Its Permitted Use.
10.4 Tenant’s Personal Property. All insurance proceeds payable by reason of any
loss of or damage to any of Tenant’s Personal Property shall be paid to Tenant
and, to the extent necessary to repair or replace Tenant’s Personal Property in
accordance with Section 10.5, Tenant shall hold such proceeds in trust to pay
the cost of repairing or replacing damaged Tenant’s Personal Property.
10.5 Restoration of Tenant’s Personal Property. If Tenant is required to restore
any Property as hereinabove provided, Tenant shall either (a) restore all
alterations and improvements made by Tenant and Tenant’s Personal Property, or
(b) replace such alterations and improvements and Tenant’s Personal Property
with improvements or items of the same or better quality and utility in the
operation of such Property.
10.6 No Abatement of Rent. This Agreement shall remain in full force and effect
and Tenant’s obligation to make all payments of Rent and to pay all other
charges as and when required under this Agreement shall remain unabated during
the Term notwithstanding any damage involving the Leased Property, or any
portion thereof (provided that Landlord shall credit against such payments any
amounts paid to Landlord as a consequence of such damage under any business
interruption insurance obtained by Tenant hereunder). The provisions of this
Article 10 shall be considered an express agreement governing any cause of
damage or destruction to the Leased Property, or any portion thereof, and, to
the maximum extent permitted by law, no local or State statute, laws, rules,
regulation or ordinance in effect during the Term which provide for such a
contingency shall have any application in such case.
10.7 Waiver. Tenant hereby waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property, or any
portion thereof.
ARTICLE 11
CONDEMNATION
11.1 Total Condemnation, Etc. If either (i) the whole of any Property shall be
taken by Condemnation or (ii) a Condemnation of less than the whole of any
Property renders any Property Unsuitable for Its Permitted Use, this Agreement
shall terminate with respect to such Property, and Tenant and Landlord shall
seek the Award for their interests in the applicable Property as provided in
Section 11.5. Upon payment to Landlord of any such Award, the Minimum Rent shall
be reduced by, at Landlord’s option, (x) the applicable Percentage Reduction of
the amount of such Award received by Landlord or (y) the Fair Market Value Rent
of the applicable Property on the Commencement Date, such Fair Market Value Rent
to be determined by agreement of the parties or, absent agreement, an appraiser
designated by Landlord.

        34

--------------------------------------------------------------------------------



11.2 Partial Condemnation. In the event of a Condemnation of less than the whole
of any Property such that such Property is still suitable for its Permitted Use,
Tenant shall, to the extent of the Award and any additional amounts disbursed by
Landlord as hereinafter provided, commence (or cause to be commenced) promptly
and continue diligently to restore (or cause to be restored) the untaken portion
of the applicable Leased Improvements so that such Leased Improvements shall
constitute a complete architectural unit of the same general character and
condition (as nearly as may be possible under the circumstances) as such Leased
Improvements existing immediately prior to such Condemnation, in material
compliance with all Legal Requirements, subject to the provisions of this
Section 11.2. If the cost of the repair or restoration of the affected Property
exceeds the amount of the Award, Tenant shall give Landlord Notice thereof which
notice shall set forth in reasonable detail the nature of such deficiency and
whether Tenant shall pay and assume the amount of such deficiency (Tenant having
no obligation to do so, except that if Tenant shall elect to make such funds
available, the same shall become an irrevocable obligation of Tenant pursuant to
this Agreement). In the event Tenant shall elect not to pay and assume the
amount of such deficiency, Landlord shall have the right (but not the
obligation), exercisable at Landlord’s sole election by Notice to Tenant given
within sixty (60) days after Tenant’s Notice of the deficiency, to elect to make
available for application to the cost of repair or restoration the amount of
such deficiency; provided, however, in such event, upon any disbursement by
Landlord thereof, the Minimum Rent shall be adjusted as provided in Section
3.1.1(b). In the event that neither Landlord nor Tenant shall elect to make such
deficiency available for restoration, either Landlord or Tenant may terminate
this Agreement with respect to the affected Property and the entire Award shall
be allocated as set forth in Section 11.5.
Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award received by Landlord and necessary to
complete such repair or restoration, together with severance and other damages
awarded to Landlord for the taken Leased Improvements and any deficiency
Landlord has agreed to disburse, to Tenant regularly during the restoration
period so as to permit payment for the cost of such repair or restoration.
Landlord may, at its option, condition advancement of such portion of the Award
and other amounts on (a) its approval of plans and specifications of an
architect satisfactory to Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned), (b) general contractors’ estimates, (c)
architect’s certificates, (d) conditional lien waivers of general contractors,
if available, (e) evidence of approval by all governmental authorities and other
regulatory bodies whose approval is required, (f) if Tenant has elected to
advance deficiency funds pursuant to the preceding paragraph, Tenant depositing
the amount thereof with Landlord and (g) such other certificates as Landlord
may, from time to time, reasonably require. Landlord’s obligation under this
Section 11.2 to disburse the Award and such other amounts shall be subject to
(x) the collection thereof by Landlord and (y) the satisfaction of any
applicable requirements of any Property Mortgage, and the release of such Award
by the applicable Property Mortgagee. Tenant’s obligation to restore the Leased
Property shall be subject to the release of any portion of the Award by the
applicable Property Mortgagee to Landlord.
11.3 Abatement of Rent. Other than as specifically provided in this Agreement,
this Agreement shall remain in full force and effect and Tenant’s obligation to
make all payments of Rent and to pay all other charges as and when required
under this Agreement shall remain
        35

--------------------------------------------------------------------------------



unabated during the Term notwithstanding any Condemnation involving the Leased
Property, or any portion thereof. The provisions of this Article 11 shall be
considered an express agreement governing any Condemnation involving the Leased
Property and, to the maximum extent permitted by law, no local or State statute,
law, rule, regulation or ordinance in effect during the Term which provides for
such a contingency shall have any application in such case.
11.4 Temporary Condemnation. In the event of any temporary Condemnation of any
Property or Tenant’s interest therein, this Agreement shall continue in full
force and effect and Tenant shall continue to pay (or cause to be paid), in the
manner and on the terms herein specified, the full amount of the Rent. Tenant
shall continue to perform and observe (or cause to be performed and observed)
all of the other terms and conditions of this Agreement on the part of the
Tenant to be performed and observed. The entire amount of any Award made for
such temporary Condemnation allocable to the Term, whether paid by way of
damages, rent or otherwise, shall be paid to Tenant. Tenant shall, promptly upon
the termination of any such period of temporary Condemnation, at its sole cost
and expense, restore the affected Property to the condition that existed
immediately prior to such Condemnation, in material compliance with all
applicable Legal Requirements, unless such period of temporary Condemnation
shall extend beyond the expiration of the Term, in which event Tenant shall not
be required to make such restoration.
11.5 Allocation of Award. Except as provided in Section 11.4 and the second
sentence of this Section 11.5, the total Award shall be solely the property of
and payable to Landlord. Any portion of the Award made for the taking of
Tenant’s leasehold interest in the Leased Property, loss of business during the
remainder of the Term, the taking of Tenant’s Personal Property, the taking of
Capital Additions paid for by Tenant and Tenant’s removal and relocation
expenses shall be the sole property of and payable to Tenant. In any
Condemnation proceedings, Landlord and Tenant shall each seek its own Award in
conformity herewith, at its own expense.
ARTICLE 12
DEFAULTS AND REMEDIES
12.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:
(a) should Tenant fail to make any payment of the Rent or any other sum payable
hereunder when due and should such failure continue for a period of five (5)
Business Days after Notice thereof from Landlord to Tenant; or
(b) should Tenant default in the due observance or performance of any of the
terms, covenants or agreements contained herein to be performed or observed by
it (other than as specified in clause (a) above) and should such default
continue for a period of thirty (30) days after Notice thereof from Landlord to
Tenant; provided, however, that if such default is susceptible of cure but such
cure cannot be accomplished with due diligence within such period of time and
if, in addition, Tenant commences to cure or cause to be cured such default
within thirty (30) days after Notice thereof from Landlord and thereafter
prosecutes the curing of such default with all due diligence, such period of
time shall be extended to such period of time (not to
        36

--------------------------------------------------------------------------------



exceed an additional ninety (90) days in the aggregate) as may be necessary to
cure such default with all due diligence; or
(c) should any obligation of Tenant or any Guarantor in respect of any
Indebtedness of Ten Million Dollars ($10,000,000) or more for money borrowed or
for any material property or services, or any guaranty relating thereto, be
declared to be or become due and payable prior to the stated maturity thereof,
or should there occur and be continuing with respect to any such Indebtedness
any event of default under any instrument or agreement evidencing or securing
the same, the effect of which is to permit the holder or holders of such
instrument or agreement or a trustee, agent or other representative on behalf of
such holder or holders, to cause any such obligations to become due prior to its
stated maturity; or
(d) should an event of default occur and be continuing beyond the expiration of
any applicable cure period under any Guaranty; or
(e) should Tenant or any Guarantor generally not be paying its debts as they
become due or should Tenant or any Guarantor make a general assignment for the
benefit of creditors; or
(f) should any petition be filed by or against Tenant or any Guarantor under the
Federal bankruptcy laws, or should any other proceeding be instituted by or
against Tenant or any Guarantor seeking to adjudicate Tenant or any Guarantor a
bankrupt or insolvent, or seeking liquidation, reorganization, arrangement,
adjustment or composition of Tenant’s or any Guarantor’s debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for Tenant or any Guarantor or for
any substantial part of the property of Tenant or any Guarantor and such
proceeding is not dismissed within one hundred eighty (180) days after
institution thereof; or
(g) should Tenant or any Guarantor cause or institute any proceeding for its
dissolution or termination; or
(h) should the estate or interest of Tenant in the Leased Property or any part
thereof be levied upon or attached in any proceeding and the same shall not be
vacated or discharged within the later of (x) ninety (90) days after
commencement thereof, unless the amount in dispute is less than $250,000, in
which case Tenant shall give Notice to Landlord of the dispute but Tenant may
defend in any suitable way, and (y) two hundred seventy (270) days after receipt
by Tenant of Notice thereof from Landlord (unless Tenant shall be contesting
such lien or attachment in good faith in accordance with Article 8); or
(i) should there occur any direct or indirect Change in Control of Tenant or any
Guarantor, except as otherwise permitted by Article 16; or
(j) should there occur any “Event of Default” (as defined therein) under any
Other Lease.
then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property (except with
        37

--------------------------------------------------------------------------------



respect to any Existing Third Party Trade Names and Service Mark Rights to the
extent and as more particularly described in Section 2.3) by giving Notice
thereof to Tenant and upon the expiration of the time, if any, fixed in such
Notice, this Agreement shall terminate with respect to all or the designated
portion of the Leased Property and all rights of Tenant under this Agreement
with respect thereto shall cease. Landlord shall have and may exercise all
rights and remedies available at law and in equity to Landlord as a result of
Tenant’s breach of this Agreement.
Upon the termination of this Agreement in connection with any Event of Default,
Landlord may, in addition to any other remedies provided herein (including the
rights set forth in Section 5.3), enter upon the Real Property, or any portion
thereof and take possession thereof, without liability for trespass or
conversion (Tenant hereby waiving any right to notice or hearing prior to such
taking of possession by Landlord).
12.2 Remedies. None of (a) the termination of this Agreement pursuant to Section
12.1, (b) the repossession of the Leased Property, or any portion thereof, (c)
the failure of Landlord to relet the Leased Property, or any portion thereof,
nor (d) the reletting of all or any of portion of the Leased Property, shall
relieve Tenant of its liability and obligations hereunder, all of which shall
survive any such termination, repossession or reletting. In the event of any
such termination, Tenant shall forthwith pay to Landlord all Rent due and
payable with respect to the Leased Property, or terminated portion thereof,
through and including the date of such termination. Thereafter, Tenant, until
the end of what would have been the Term of this Agreement in the absence of
such termination, and whether or not the Leased Property, or any portion
thereof, shall have been relet, shall be liable to Landlord for, and shall pay
to Landlord, as current damages, the Rent (Additional Rent and Additional
Charges to be reasonably calculated by Landlord) which would be payable
hereunder for the remainder of the Term had such termination not occurred, less
the net proceeds, if any, of any reletting of the Leased Property, or any
portion thereof, after deducting all reasonable expenses in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, advertising, expenses of
employees, alteration costs and expenses of preparation for such reletting.
Tenant shall pay such current damages to Landlord monthly on the days on which
the Minimum Rent would have been payable hereunder if this Agreement had not
been so terminated with respect to such of the Leased Property.
At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord using a
discount rate equal to five percent (5%) per annum) of the excess, if any, of
the Rent and other charges which would be payable hereunder from the date of
such termination (assuming that, for the purposes of this paragraph, annual
payments by Tenant on account of Additional Rent and Additional Charges would be
the same as payments required for the immediately preceding twelve calendar
months, or if less than twelve calendar months have expired since the
Commencement Date, the payments required for such lesser period projected to an
annual amount) for what would be the then unexpired term of this Agreement if
the same remained in effect, over the fair market rental for the same period.
Nothing contained in this Agreement shall, however, limit or prejudice the right
of Landlord to prove and obtain in
        38

--------------------------------------------------------------------------------



proceedings for bankruptcy or insolvency an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.
In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid. Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting. To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Leased Property, by reason of the occurrence and continuation of an Event of
Default hereunder.
Notwithstanding anything to the contrary set forth in this Agreement, if an
Event of Default shall be triggered solely with respect to any of Sections
3.1.2(c), 3.1.2(d), 5.4, 9.5(d), 12.1(c), 12.1(d), 12.1(i), 17.2(a), 17.2(b),
21.1, 21.3, 21.4 or 21.9 (and not with respect to any other Section of this
Agreement), in no event shall the damages recovered by Landlord pursuant to this
Agreement exceed an amount equal to the sum of (i) the present value (as
reasonably determined by Landlord using a discount rate equal to ten and nine
tenths percent (10.9%) per annum) of the Minimum Rent which would be payable
hereunder from the date of such termination for what would be the then unexpired
Term of this Agreement if the same remained in effect; and (ii) all amounts due
and unpaid under this Agreement as of the date of the occurrence of the Event of
Default.
12.3 Tenant’s Waiver. IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 12.1
OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY
JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE REMEDIES SET FORTH IN
THIS ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN FORCE EXEMPTING
PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.
12.4 Application of Funds. Any payments received by Landlord under any of the
provisions of this Agreement during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as Landlord may determine or
as may be prescribed by the laws of the State. Any balance shall be paid to
Tenant.

        39

--------------------------------------------------------------------------------



12.5 Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, Landlord, after Notice to Tenant (which Notice
shall not be required if Landlord shall reasonably determine immediate action is
necessary to protect person or property), without waiving or releasing any
obligation of Tenant and without waiving or releasing any Event of Default, may
(but shall not be obligated to), at any time thereafter, make such payment or
perform such act for the account and at the expense of Tenant, and may, to the
maximum extent permitted by law, enter upon the Real Property, or any portion
thereof, for such purpose and take all such action thereon as, in Landlord’s
sole and absolute discretion, may be necessary or appropriate therefor. No such
entry shall be deemed an eviction of Tenant. All reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by Landlord
in connection therewith, together with interest thereon (to the extent permitted
by law) at the Overdue Rate from the date such sums are paid by Landlord until
repaid, shall be paid by Tenant to Landlord, on demand.
12.6 Landlord’s Right to Cure Tenant Defaults under the Shell Agreement. If a
default by Tenant or any of its applicable affiliates shall have occurred and be
continuing under the Shell Agreement, Landlord, after Notice to Tenant (which
Notice shall not be required if Landlord shall reasonably determine immediate
action is necessary to protect person or property), without waiving or releasing
any obligation of Tenant and without waiving or releasing any default, may (but
shall not be obligated to), at any time thereafter, make such payment or perform
such act for the account and at the expense of Tenant, and may, to the maximum
extent permitted by law, enter upon the Property, or any portion thereof, for
such purpose and take all such action thereon as, in Landlord’s sole and
absolute discretion, may be necessary or appropriate therefor. No such entry
shall be deemed an eviction of Tenant. All reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by Landlord
in connection therewith, together with interest thereon (to the extent permitted
by law) at the Overdue Rate from the date such sums are paid by Landlord until
repaid, shall be paid by Tenant to Landlord, on demand.
ARTICLE 13
HOLDING OVER
Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a
daily basis). Tenant shall also pay to Landlord all damages (direct or indirect)
sustained by reason of any such holding over. Otherwise, such holding over shall
be on the terms and conditions set forth in this Agreement, to the extent
applicable. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Agreement.



        40

--------------------------------------------------------------------------------



ARTICLE 14
LANDLORD DEFAULT
If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Property Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant may
declare the occurrence of a “Landlord Default” by a second Notice to Landlord
and to such Property Mortgagee. Thereafter, Tenant may forthwith cure the same
and, subject to the provisions of the following paragraph, invoice Landlord for
costs and expenses (including reasonable attorneys’ fees and court costs)
incurred by Tenant in curing the same, together with interest thereon (to the
extent permitted by law) from the date Landlord receives Tenant’s invoice until
paid, at the Overdue Rate. Tenant shall have no right to terminate this
Agreement for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any Rent or other charges due
hereunder.
If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof. If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10) days after Landlord’s Notice of dispute, either may
submit the matter for resolution in accordance with Article 22.
ARTICLE 15
PURCHASE OF TENANT’S PERSONAL PROPERTY
Landlord shall have the option to purchase Tenant’s Personal Property and any
other property of any of Tenant’s subtenants which are Affiliated Persons of
Tenant and which is used in connection with the operation of any Travel Center,
at the expiration or sooner termination of this Agreement, for an amount equal
to the then fair market value thereof (current replacement cost as determined by
agreement of the parties or, in the absence of such agreement, appraisal),
subject to, and with appropriate price adjustments for, all liabilities assumed
such as equipment leases, conditional sale contracts and other encumbrances
securing such liabilities to which such Personal Property or property of such
subtenant is subject. In addition, upon the expiration or sooner termination of
this Agreement, Landlord shall have the right (i) to require Tenant or any
Affiliated Person of Tenant to grant a perpetual license to Landlord or its
nominee all software programs and similar intellectual property owned or
licensed by Tenant or any such Affiliated Person used at the Travel Centers for
an amount equal to the then fair market value thereof (current replacement cost
as determined by agreement of the parties or, in the absence of such agreement,
appraisal), subject to, and with appropriate price adjustments for, all
liabilities assumed, and (ii) to offer employment to any and all employees of
Tenant and any Affiliated Person of Tenant employed at the Travel Centers.
Tenant shall cause each Affiliated Person of
        41

--------------------------------------------------------------------------------



Tenant to enter into any license and sub-license necessary to effectuate the
foregoing and shall not interfere with, and shall cause each such Affiliated
Person to cooperate with Landlord and its nominees, and not to interfere with,
the exercise of such right.
ARTICLE 16
SUBLETTING AND ASSIGNMENT
16.1 Subletting and Assignment. Except as provided in Section 16.3, Tenant shall
not, without Landlord’s prior written consent (which consent may be given or
withheld in Landlord’s sole and absolute discretion), assign, mortgage, pledge,
hypothecate, encumber or otherwise transfer this Agreement or sublease or permit
the sublease (which term shall be deemed to include the granting of concessions,
licenses, sublicenses and the like), of the Leased Property, or any portion
thereof, or suffer or permit this Agreement or the leasehold estate created
hereby or any other rights arising under this Agreement to be assigned,
transferred, mortgaged, pledged, hypothecated or encumbered, in whole or in
part, whether voluntarily, involuntarily or by operation of law, or permit the
use or operation of the Leased Property, or any portion thereof, by anyone other
than Tenant or any Manager approved by Landlord pursuant to the applicable
provisions of this Agreement, or the Leased Property, or any portion thereof, to
be offered or advertised for assignment or subletting.
For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of Tenant.
If this Agreement is assigned or if the Leased Property, or any portion thereof
is sublet (or occupied by anybody other than Tenant or any Manager and their
respective employees), after termination of this Agreement, Landlord may collect
the rents from such assignee, subtenant or occupant, as the case may be, but no
such collection shall be deemed a waiver of the provisions set forth in the
first paragraph of this Section 16.1, the acceptance by Landlord of such
assignee, subtenant or occupant, as the case may be, as a tenant, or a release
of Tenant from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.
Any assignment or transfer of Tenant’s interest under this Agreement shall be
subject to such assignee’s or transferee’s delivery to Landlord of a Guaranty,
which Guaranty shall be in form and substance satisfactory to Landlord in its
sole discretion and which Guaranty shall constitute a Guaranty hereunder.
No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1. No assignment,
subletting or occupancy shall affect any Permitted Use. Any subletting,
assignment or other transfer of Tenant’s interest under this Agreement in
contravention of this Section 16.1 shall be voidable at Landlord’s option.

        42

--------------------------------------------------------------------------------



16.2 Required Sublease Provisions. Except for subleases which are terminable at
will by Tenant on not more than sixty (60) days’ prior notice, any sublease of
all or any portion of the Leased Property entered into on or after the
Commencement Date shall provide (a) that the subtenant shall, at Landlord’s or
Tenant’s request pursuant to Tenant’s obligations or Landlord’s rights under
Section 5.3 or Article 15, transfer as so requested any of its Operating Rights
and/or other property relating to such Leased Property (and shall be deemed to
have granted Landlord the power of attorney with respect to its Operating Rights
and other property as Tenant has granted pursuant to the second sentence of the
second paragraph of Section 5.3); (b) that it is subject and subordinate to this
Agreement and to the matters to which this Agreement is or shall be subject or
subordinate; (c) that in the event of termination of this Agreement or reentry
or dispossession of Tenant by Landlord under this Agreement, Landlord may, at
its option, terminate such sublease or take over all of the right, title and
interest of Tenant, as sublessor under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that neither Landlord nor any Property
Mortgagee, as holder of a mortgage or as Landlord under this Agreement, if such
mortgagee succeeds to that position, shall (i) be liable for any act or omission
of Tenant under such sublease, (ii) be subject to any credit, counterclaim,
offset or defense which theretofore accrued to such subtenant against Tenant,
(iii) be bound by any previous modification of such sublease not consented to in
writing by Landlord or by any previous prepayment of more than one (1) month’s
rent, (iv) be bound by any covenant of Tenant to undertake or complete any
construction of the applicable Property, or any portion thereof, (v) be required
to account for any security deposit of the subtenant other than any security
deposit actually delivered to Landlord by Tenant, (vi) be bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance and restoration provided for under the
sublease that are performed after the date of such attornment, (vii) be
responsible for any monies owing by Tenant to the credit of such subtenant
unless actually delivered to Landlord by Tenant, or (viii) be required to remove
any Person occupying any portion of the Leased Property; and (d) in the event
that such subtenant receives a written Notice from Landlord or any Property
Mortgagee stating that this Agreement has terminated, such subtenant shall
thereafter be obligated to pay all rentals accruing under such sublease directly
to the party giving such Notice or as such party may direct. Such sublease shall
provide that the subtenant thereunder shall, at the request of Landlord, execute
a suitable instrument in confirmation of such agreement to attorn. An original
counterpart of each such sublease and assignment and assumption, duly executed
by Tenant and such subtenant or assignee, as the case may be, in form and
substance reasonably satisfactory to Landlord, shall be delivered promptly to
Landlord and (a) in the case of an assignment, the assignee shall assume in
writing and agree to keep and perform all of the terms of this Agreement on the
part of Tenant to be kept and performed and shall be, and become, jointly and
severally liable with Tenant for the performance thereof and (b) in case of
either an assignment or subletting, Tenant shall remain primarily liable, as
principal rather than as surety, for the prompt payment of the Rent and for the
performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder.
The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.
16.3 Permitted Sublease. Subject to the provisions of Section 16.2 and Section
16.4 and any other express conditions or limitations set forth herein, Tenant
may, in each instance
        43

--------------------------------------------------------------------------------



without consent, (a) enter into third party agreements or sublease space at any
Property for fuel station, restaurant/food service or mechanical repair purposes
or other concessions in furtherance of the Permitted Use, so long as such
subleases will not violate or affect any Legal Requirement or Insurance
Requirement, and Tenant shall provide such additional insurance coverage
applicable to the activities to be conducted in such subleased space as Landlord
and any Property Mortgagee may reasonably require, and (b) enter into one or
more subleases or licenses with Affiliated Persons of Tenant with respect to the
Leased Property, or any portion thereof (including but without limitation with
respect to any trade names, trademarks, service marks, domain names, logos and
other brand-source indicia, including all goodwill related thereto, constituting
part of the Transferred Trademarks), provided such subleases or licenses or
sublicenses do not grant any rights beyond the Term. Landlord and Tenant
acknowledge and agree that if Tenant enters into one (1) or more subleases,
licenses or sublicenses with Affiliated Persons of Tenant with respect to any
Property, or any portion thereof, in accordance with the preceding clause (b),
Tenant may allocate the rent and other charges with respect to the affected
Property in any reasonable manner; provided, however, that such allocation shall
not affect Tenant’s (nor any Guarantor’s) liability for the Rent and other
obligations of Tenant under this Agreement; and, provided, further, that Tenant
shall give Landlord prompt written notice of any allocation or reallocation of
the rent and other charges with respect to the affected Property and, in any
event, Tenant shall give Landlord written notice of the amount of such
allocations at least ten (10) Business Days prior to the date that Landlord or
any beneficial owner of Landlord is required to file any tax returns in any
State where such affected Leased Property is located.
16.4 Sublease Limitation. Anything contained in this Agreement to the contrary
notwithstanding, Tenant shall not sublet or sublicense the Leased Property, or
any portion thereof, on any basis such that the rental to be paid by any
sublessee or sublicensee thereunder would be based, in whole or in part, on the
net income or profits derived by the business activities of such sublessee or
sublicensee, any other formula such that any portion of such sublease rental or
sublicense would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code, or any similar or successor provision
thereto or would otherwise disqualify Landlord or any Affiliated Person for
treatment as a “real estate investment trust” under the Code.
ARTICLE 17
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
17.1 Estoppel Certificates. At any time and from time to time, but not more than
a reasonable number of times per year, upon not less than ten (10) Business Days
prior Notice by either party, the party receiving such Notice shall furnish to
the other an Officer’s Certificate certifying that this Agreement is unmodified
and in full force and effect (or that this Agreement is in full force and effect
as modified and setting forth the modifications), the date to which the Rent has
been paid, that no Default or an Event of Default has occurred and is continuing
or, if a Default or an Event of Default shall exist, specifying in reasonable
detail the nature thereof, and the steps being taken to remedy the same, and
such additional information as the requesting party may reasonably request. Any
such certificate furnished pursuant to this Section 17.1 may be
        44

--------------------------------------------------------------------------------



relied upon by the requesting party, its lenders and any prospective purchaser
or mortgagee of the Leased Property, or any portion thereof, or the leasehold
estate created hereby.
17.2 Financial Statements. Tenant shall furnish or cause TCA to furnish, as
applicable, the following statements to Landlord:
(a) within forty-five (45) days after each of the first three fiscal quarters of
any Fiscal Year, the most recent Consolidated Financials, accompanied by the
Financial Officer’s Certificate; provided, however, if (i) Tenant’s or
Guarantor’s financial statements are accessible online through filings with the
SEC, (ii) such filings have been filed timely and completely as required by the
SEC and (iii) Tenant shall be a wholly owned subsidiary of Guarantor, then
Tenant shall not be required to provide Landlord with any Consolidated
Financials or a Financial Officer’s Certificate;
(b) within ninety (90) days after the end of each Fiscal Year, the most recent
Consolidated Financials and financials of Tenant for such year, certified by an
independent certified public accountant reasonably satisfactory to Landlord and
accompanied by a Financial Officer’s Certificate; provided, however, if (i)
Tenant’s or Guarantor’s audited financial statements are accessible online
through filings with the SEC, (ii) such filings have been filed timely and
completely as required by the SEC and (iii) Tenant shall be a wholly owned
subsidiary of Guarantor, then Tenant shall not be required to provide Landlord
with any Consolidated Financials or a Financial Officer’s Certificate;
(c) within forty-five (45) days after the end of each month, an unaudited
operating statement and statement of Capital Expenditures prepared on a Property
by Property basis and a combined basis, accompanied by a Financial Officer’s
Certificate;
(d) at any time and from time to time upon not less than twenty (20) days Notice
from Landlord or such additional period as may be reasonable under the
circumstances, any Consolidated Financials, Tenant financials or any other
audited or unaudited financial reporting information required to be filed by
Landlord with any securities and exchange commission, the SEC or any successor
agency, or any other governmental authority, or required pursuant to any order
issued by any court, governmental authority or arbitrator in any litigation to
which Landlord is a party, for purposes of compliance therewith;
(e) promptly after receipt or sending thereof, copies of all notices alleging a
material default given or received by Tenant under any Management Agreement or
TA Franchise Agreement; and
(f) promptly upon Notice from Landlord, such other information concerning the
business, financial condition and affairs of Tenant, any Guarantor, and/or any
Affiliated Person of Tenant as Landlord reasonably may request from time to
time.
Landlord may at any time, and from time to time, provide any Property Mortgagee
with copies of any of the foregoing statements, subject to Landlord obtaining
the agreement of such Property Mortgagee to maintain such statements and the
information therein as confidential.

        45

--------------------------------------------------------------------------------



ARTICLE 18
LANDLORD’S RIGHT TO INSPECT, QUALITY CONTROL, USE OF TRANSFERRED TRADEMARKS AND
ENFORCEMENT
18.1 Inspection. Tenant shall permit Landlord and its authorized representatives
to inspect the Leased Property, or any portion thereof, during usual business
hours upon not less than forty-eight (48) hours’ notice and to make such repairs
as Landlord is permitted or required to make pursuant to the terms of this
Agreement, provided that any inspection or repair by Landlord or its
representatives will not unreasonably interfere with Tenant’s use and operation
of the Leased Property and further provided that in the event of an emergency,
as determined by Landlord in its reasonable discretion, prior Notice shall not
be necessary.
18.2 Quality Control. Landlord shall have the right to exercise quality control
over the use made by Tenant (and any and all Affiliated Persons and permitted
sublicensees) of the Transferred Trademarks to a degree reasonably necessary to
maintain the validity and enforceability of the Transferred Trademarks and to
protect the goodwill associated therewith. Tenant (and any and all Affiliated
Persons and permitted sublicensees) shall not combine the Transferred Trademarks
with any other trademarks, service marks, trade names, logos, domain names or
other brand-source indicia unless it obtains Landlord’s prior written consent.
18.3 Transferred Trademarks, Registration and Maintenance. Tenant shall be
responsible for trademark registration and maintenance on behalf of Landlord.
18.4 Enforcement. In the event that Tenant (or any Affiliated Person or
sublicensee) learns of any infringement or unauthorized use of any of the
Transferred Trademarks, it shall promptly notify Landlord. If requested to do
so, Tenant (and any and all Affiliated Persons and sublicensees) shall cooperate
with and assist Landlord in any action that Landlord may commence to protect its
right, title and interest in the Transferred Trademarks, including joining the
action as a party if necessary.
ARTICLE 19
EASEMENTS
19.1 Grant of Easements. Provided no Event of Default has occurred and is
continuing, Landlord will join in granting and, if necessary, modifying or
abandoning such rights-of-way, easements and other interests as may be
reasonably requested by Tenant for ingress and egress, and electric, telephone,
gas, water, sewer and other utilities so long as:
(a) the instrument creating, modifying or abandoning any such easement,
right-of-way or other interest is satisfactory to and approved by Landlord
(which approval shall not be unreasonably withheld, delayed or conditioned);
(b) Landlord receives an Officer’s Certificate from Tenant stating (i) that such
grant, modification or abandonment is not detrimental to the proper conduct of
business on such Property, (ii) the consideration, if any, being paid for such
grant, modification or abandonment
        46

--------------------------------------------------------------------------------



(which consideration shall be paid by Tenant), (iii) that such grant,
modification or abandonment does not impair the use or value of such Property
for the Permitted Use, and (iv) that, for as long as this Agreement shall be in
effect, Tenant will perform all obligations, if any, of Landlord under any such
instrument; and
(c) Landlord receives evidence satisfactory to Landlord that the Manager has
granted its consent to such grant, modification or abandonment in accordance
with the requirements of such Manager’s Management Agreement or that such
consent is not required.
19.2 Exercise of Rights by Tenant. So long as no Event of Default has occurred
and is continuing, Tenant shall have the right to exercise all rights of
Landlord under the Easement Agreements and, in connection therewith, Landlord
shall execute and promptly return to Tenant such documents as Tenant shall
reasonably request. Tenant shall perform all obligations of Landlord under the
Easement Agreements.
19.3 Permitted Encumbrances. Any agreements entered into in accordance with this
Article 19 shall be deemed a Permitted Encumbrance.
ARTICLE 20
PROPERTY MORTGAGES
20.1 Landlord May Grant Liens. Without the consent of Tenant, Landlord may, from
time to time, directly or indirectly, create or otherwise cause to exist any
lien, encumbrance or title retention agreement (“Encumbrance”) upon the Leased
Property, or any portion thereof, or interest therein, whether to secure any
borrowing or other means of financing or refinancing.
20.2 Subordination of Lease. This Agreement and any and all rights of Tenant
hereunder are and shall be subject and subordinate to any ground or master
lease, and all renewals, extensions, modifications and replacements thereof, and
to all mortgages and deeds of trust, which may now or hereafter affect the
Leased Property, or any portion thereof, or any improvements thereon and/or any
of such leases, whether or not such mortgages or deeds of trust shall also cover
other lands and/or buildings and/or leases, to each and every advance made or
hereafter to be made under such mortgages and deeds of trust, and to all
renewals, modifications, replacements and extensions of such leases and such
mortgages and deeds of trust and all consolidations of such mortgages and deeds
of trust. This section shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall promptly execute, acknowledge and deliver any instrument that Landlord,
the lessor under any such lease or the holder of any such mortgage or the
trustee or beneficiary of any deed of trust or any of their respective
successors in interest may reasonably request to evidence such subordination.
Any lease to which this Agreement is, at the time referred to, subject and
subordinate is herein called “Superior Lease” and the lessor of a Superior Lease
or its successor in interest at the time referred to is herein called “Superior
Landlord” and any mortgage or deed of trust to which this Agreement is, at the
time referred to, subject and subordinate is herein called “Superior Mortgage”
and the holder, trustee or beneficiary of a Superior Mortgage is herein called
“Superior Mortgagee”. Tenant shall have no obligations under any Superior Lease
or Superior Mortgage other than those expressly set forth in this Section 20.2.

        47

--------------------------------------------------------------------------------



If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “Successor Landlord”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Agreement, except that the Successor Landlord (unless
formerly the landlord under this Agreement or its nominee or designee) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior Landlord under this Agreement, (b) responsible for any
monies owing by or on deposit with any prior Landlord to the credit of Tenant
(except to the extent actually paid or delivered to the Successor Landlord), (c)
subject to any counterclaim or setoff which theretofore accrued to Tenant
against any prior Landlord, (d) bound by any modification of this Agreement
subsequent to such Superior Lease or Mortgage, or by any previous prepayment of
Rent for more than one (1) month in advance of the date due hereunder, which was
not approved in writing by the Superior Landlord or the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations under
Section 5.1.2(b) or with respect to any insurance or Condemnation proceeds), or
(g) required to remove any Person occupying the Leased Property or any part
thereof, except if such Person claims by, through or under the Successor
Landlord. Tenant agrees at any time and from time to time to execute a suitable
instrument in confirmation of Tenant’s agreement to attorn, as aforesaid, and
Landlord agrees to provide Tenant with an instrument of nondisturbance and
attornment from each such Superior Mortgagee and Superior Landlord (other than
the lessors under any ground leases with respect to the Leased Property, or any
portion thereof) in form and substance reasonably satisfactory to Tenant.
Notwithstanding the foregoing, any Successor Landlord shall be liable (a) to pay
to Tenant any amounts owed under Section 5.1.2(b), and (b) to pay to Tenant any
portions of insurance proceeds or Awards received by Landlord or the Successor
Landlord required to be paid to Tenant pursuant to the terms of this Agreement,
and, as a condition to any mortgage, lien or lease in respect of the Leased
Property, or any portion thereof, and the subordination of this Agreement
thereto, the mortgagee, lienholder or lessor, as applicable, shall expressly
agree, for the benefit of Tenant, to make such payments, which agreement shall
be embodied in an instrument in form reasonably satisfactory to Tenant.
20.3 Notice to Mortgagee and Superior Landlord. Subsequent to the receipt by
Tenant of Notice from Landlord as to the identity of any Property Mortgagee or
Superior Landlord under a lease with Landlord, as ground lessee, which includes
the Leased Property, or any portion thereof, as part of the demised premises and
which complies with Section 20.1 (which Notice shall be accompanied by a copy of
the applicable mortgage or lease), no Notice from Tenant to Landlord as to a
default by Landlord under this Agreement shall be effective with respect to a
Property Mortgagee or Superior Landlord unless and until a copy of the same is
        48

--------------------------------------------------------------------------------



given to such Property Mortgagee or Superior Landlord at the address set forth
in the above described Notice, and the curing of any of Landlord’s defaults
within the applicable notice and cure periods set forth in Article 14 by such
Property Mortgagee or Superior Landlord shall be treated as performance by
Landlord.
ARTICLE 21
ADDITIONAL COVENANTS OF LANDLORD AND TENANT
21.1 Prompt Payment of Indebtedness. Tenant shall (a) pay or cause to be paid
when due all payments of principal of and premium and interest on Tenant’s
Indebtedness for money borrowed and shall not permit or suffer any such
Indebtedness to become or remain in default beyond any applicable grace or cure
period, (b) pay or cause to be paid when due all lawful claims for labor and
rents with respect to the Leased Property, (c) pay or cause to be paid when due
all trade payables and (d) pay or cause to be paid when due all other of
Tenant’s Indebtedness upon which it is or becomes obligated, except, in each
case, other than that referred to in clause (a), to the extent payment is being
contested in good faith by appropriate proceedings in accordance with Article 8
and if Tenant shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, if appropriate, or unless and until
foreclosure, distraint sale or other similar proceedings shall have been
commenced.
21.2 Conduct of Business. Tenant shall not engage in any business other than the
leasing and operation of the Leased Property (including any incidental or
ancillary business relating thereto) and shall do or cause to be done all things
necessary to preserve, renew and keep in full force and effect and in good
standing its legal existence and its rights and licenses necessary to conduct
such business.
21.3 Maintenance of Accounts and Records. Tenant shall keep true records and
books of account of Tenant in which full, true and correct entries will be made
of dealings and transactions in relation to the business and affairs of Tenant
in accordance with GAAP. Tenant shall apply accounting principles in the
preparation of the financial statements of Tenant which, in the judgment of and
the opinion of its independent public accountants, are in accordance with GAAP,
where applicable, except for changes approved by such independent public
accountants. Tenant shall provide to Landlord either in a footnote to the
financial statements delivered under Section 17.2 which relate to the period in
which such change occurs, or in separate schedules to such financial statements,
information sufficient to show the effect of any such changes on such financial
statements.
21.4 Notice of Litigation, Etc. Tenant shall give prompt Notice to Landlord of
any litigation or any administrative proceeding to which it may hereafter become
a party of which Tenant has notice or actual knowledge which involves a
potential liability equal to or greater than Two Hundred Fifty Thousand Dollars
($250,000) or which may otherwise result in any material adverse change in the
business, operations, property, prospects, results of operation or condition,
financial or other, of Tenant. Forthwith upon Tenant obtaining knowledge of any
Default, Event of Default or any default or event of default under any agreement
relating to Indebtedness for money borrowed in an aggregate amount exceeding, at
any one time, Two Hundred Fifty Thousand Dollars ($250,000), or any event or
condition that would be required to
        49

--------------------------------------------------------------------------------



be disclosed in a current report filed by Tenant on Form 8-K or in Part II of a
quarterly report on Form 10-Q if Tenant were required to file such reports under
the Securities Exchange Act of 1934, as amended, Tenant shall furnish Notice
thereof to Landlord specifying the nature and period of existence thereof and
what action Tenant has taken or is taking or proposes to take with respect
thereto.
21.5 Indebtedness of Tenant. Tenant shall not create, incur, assume or
guarantee, or permit to exist, or become or remain liable directly or indirectly
upon, any Indebtedness except the following:
(a) Indebtedness of Tenant to Landlord;
(b) Indebtedness of Tenant for Impositions, to the extent that payment thereof
shall not at the time be required to be made in accordance with the provisions
of Article 8;
(c) Indebtedness of Tenant in respect of judgments or awards (i) which have been
in force for less than the applicable appeal period and in respect of which
execution thereof shall have been stayed pending such appeal or review, or (ii)
which are fully covered by insurance payable to Tenant, or (iii) which are for
an amount not in excess of $250,000 in the aggregate at any one time outstanding
and (x) which have been in force for not longer than the applicable appeal
period, so long as execution is not levied thereunder or (y) in respect of which
an appeal or proceedings for review shall at the time be prosecuted in good
faith in accordance with the provisions of Article 8, and in respect of which
execution thereof shall have been stayed pending such appeal or review;
(d) unsecured borrowings of Tenant from its Affiliated Persons which are by
their terms expressly subordinate pursuant to a Subordination Agreement to the
payment and performance of Tenant’s obligations under this Agreement; or
(e) Indebtedness for purchase money financing in accordance with Section 21.8(a)
and other operating liabilities incurred in the ordinary course of Tenant’s
business;
(f) Indebtedness of Tenant as guarantor or borrower secured by Liens permitted
under Section 21.8(c); or
(g) A guaranty of TCA’s obligations under its revolving line of credit and for
any privately placed or publicly issued debt.
21.6 Distributions, Payments to Affiliated Persons, Etc. Tenant shall not
declare, order, pay or make, directly or indirectly, any Distributions or any
payment to any Affiliated Person of Tenant (including payments in the ordinary
course of business) or set apart any sum or property therefor, or agree to do
so, if, at the time of such proposed action, or immediately after giving effect
thereto, any Event of Default shall have occurred and be continuing. Otherwise,
as long as no Event of Default shall have occurred and be continuing, Tenant may
make Distributions and payments to Affiliated Persons; provided, however, that
any such payments shall at all times be subordinate to Tenant’s obligations
under this Agreement.
21.7 Prohibited Transactions. Tenant shall not permit to exist or enter into any
agreement or arrangement whereby it engages in a transaction of any kind with
any Affiliated
        50

--------------------------------------------------------------------------------



Person as to Tenant or any Guarantor, except on terms and conditions which are
commercially reasonable.
21.8 Liens and Encumbrances. Except as permitted by Article 7 and Section 21.5,
Tenant shall not create or incur or suffer to be created or incurred or to exist
any Lien on this Agreement or any of Tenant’s assets, properties, rights or
income, or any of its interest therein, now or at any time hereafter owned,
other than:
(a) Security interests securing the purchase price of equipment or personal
property whether acquired before or after the Commencement Date; provided,
however, that (i) such Lien shall at all times be confined solely to the asset
in question and (ii) the aggregate principal amount of Indebtedness secured by
any such Lien shall not exceed the cost of acquisition or construction of the
property subject thereto;
(b) Permitted Encumbrances;
(c) Security interests in Accounts or Chattel Paper, in Support Obligations,
General Intangibles or Deposit Accounts relating to such Accounts or Chattel
Paper, in any Instruments or Investment Property evidencing or arising from such
Accounts or Chattel Paper, in any documents, books, records or other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) maintained with
respect to any property described in this Section 21.8(c) or in any Proceeds of
any of the foregoing (capitalized terms used in this Section 21.8(c) without
definition being used as defined in or for purposes of Article 9 of the Uniform
Commercial Code as in effect in the Commonwealth of Massachusetts); or
(d) As permitted pursuant to Section 21.5.
21.9 Merger; Sale of Assets; Etc. Without Landlord’s prior written consent
(which consent may be given or withheld in Landlord’s sole discretion), Tenant
shall not (i) sell, lease (as lessor or sublessor), transfer or otherwise
dispose of, or abandon, all or any material portion of its assets (including
capital stock or other equity interests) or business to any Person, (ii) merge
into or with or consolidate with any other Entity, or (iii) sell, lease (as
lessor or sublessor), transfer or otherwise dispose of, or abandon, any personal
property or fixtures or any real property; provided, however, that,
notwithstanding the provisions of clause (iii) preceding, Tenant may dispose of
equipment or fixtures which have become inadequate, obsolete, worn-out,
unsuitable, undesirable or unnecessary, provided substitute equipment or
fixtures having equal or greater value and utility (but not necessarily having
the same function) have been provided.
21.10 Bankruptcy Remote Entities. At Landlord’s request, Tenant shall make such
amendments, modifications or other changes to its charter documents and
governing bodies (including, without limitation, Tenant’s board of directors),
and take such other actions, as may from time to time be necessary to qualify
Tenant as a “bankruptcy remote entity”, provided that Landlord shall reimburse
Tenant for all costs and expenses reasonably incurred by Tenant in connection
with the making of such amendments or modifications.
21.11 Trade Area Restriction. Notwithstanding anything to the contrary in this
Agreement, except for Travel Centers owned by Landlord or any Affiliated Person
of Landlord,

        51

--------------------------------------------------------------------------------



neither Tenant nor any Affiliated Person of Tenant shall acquire, own,
franchise, finance, lease, manage, operate or open any Travel Center or similar
business (it being agreed by Landlord and Tenant that convenience stores which
provide services primarily to non-professional drivers shall not be a “similar
business”) within seventy-five (75) miles in either direction along the primary
interstate on which any Property is located without Landlord’s consent, which
consent may be given or withheld in Landlord’s sole discretion. Notwithstanding
the foregoing, Landlord confirms that, subject to the other terms and conditions
of this Agreement, Tenant or any Affiliated Person of Tenant may acquire, own,
franchise, finance, lease, manage, operate or open the Travel Centers identified
on Exhibit B attached hereto.
ARTICLE 22
ARBITRATION
22.1 Disputes. Any disputes, claims or controversies between or among the
parties (a) arising out of or relating to this Agreement or (b) brought by or on
behalf of any shareholder of any party or a direct or indirect parent of a party
(which, for purposes of this Article 22 shall mean any shareholder of record or
any beneficial owner of shares of any party, or any former shareholder of record
or beneficial owner of shares of any party), either on his, her or its own
behalf, on behalf of any party or on behalf of any series or class of shares of
any party or shareholders of any party against any party or any member, trustee,
director, officer, manager (including The RMR Group LLC or its successor), agent
or employee of any party, including disputes, claims or controversies relating
to the meaning, interpretation, effect, validity, performance or enforcement of
this Agreement, including this arbitration provision, or the declarations of
trust, limited liability company agreements, charters, bylaws or other governing
documents of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Article 22. For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, directors, officers or managers of any party and class actions by a
shareholder against those individuals or entities and any party. For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party. For purposes of this Article 22, the
term “party” shall include any direct or indirect parent of a party.
22.2 Selection of Arbitrators. There shall be three (3) arbitrators. If there
are only two (2) parties to the Dispute, each party shall select one arbitrator
within fifteen (15) days after receipt of a demand for arbitration. Such
arbitrators may be affiliated or interested persons of such parties. If there
are more than two (2) parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, shall each select, by the vote of a
majority of the claimants or the respondents, as the case may be, one arbitrator
within fifteen (15) days after receipt of a demand for arbitration. Such
arbitrators may be affiliated or interested persons of the claimants or the
respondents, as the case may be. If either a claimant (or all claimants) or a
respondent (or all respondents) fail to timely select an arbitrator then the
party (or parties) who has selected an arbitrator may request the AAA to provide
a list of three (3) proposed arbitrators in accordance with the Rules (each of
whom shall be neutral, impartial and unaffiliated with any
        52

--------------------------------------------------------------------------------



party) and the party (or parties) that failed to timely appoint an arbitrator
shall have ten (10) days from the date the AAA provides such list to select one
of the three (3) arbitrators proposed by AAA. If such party (or parties) fail to
select such arbitrator by such time, the party (or parties) who have appointed
the first arbitrator shall then have ten (10) days to select one of the three
(3) arbitrators proposed by AAA to be the second arbitrator; and, if he/they
should fail to select such arbitrator by such time, the AAA shall select, within
fifteen (15) days thereafter, one of the three (3) arbitrators it had proposed
as the second arbitrator. The two (2) arbitrators so appointed shall jointly
appoint the third and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second arbitrator. If the third arbitrator has not been appointed within the
time limit specified herein, then the AAA shall provide a list of proposed
arbitrators in accordance with the Rules, and the arbitrator shall be appointed
by the AAA in accordance with a listing, striking and ranking procedure, with
each party having a limited number of strikes, excluding strikes for cause.
22.3 Location of Arbitration. The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.
22.4 Scope of Discovery. There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators. For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.
22.5 Arbitration Award. In rendering an award or decision (the “Arbitration
Award”), the arbitrators shall be required to follow the laws of the State of
Maryland. Any arbitration proceedings or Arbitration Award rendered hereunder
and the validity, effect and interpretation of this arbitration provision shall
be governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq. The Arbitration
Award shall be in writing and may, but shall not be required to, briefly state
the findings of fact and conclusions of law on which it is based. Any monetary
Arbitration Award shall be made and payable in U.S. dollars free of any tax,
deduction or offset. Subject to Section 22.7, each party against which an
Arbitration Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of such Arbitration Award or
such other date as such Arbitration Award may provide.
22.6 Costs. Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, to the maximum extent permitted by Maryland
law, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an Arbitration
Award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s Arbitration Award to the claimant or the claimant’s attorneys. Each
party (or, if there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, respectively) shall
bear the costs and expenses of its (or their) selected arbitrator and the
parties (or, if there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand) shall
equally bear the costs and expenses of the third (3rd) appointed arbitrator.
22.7 Appeals. Notwithstanding any language to the contrary in this Agreement,
any Arbitration Award, including but not limited to any interim Arbitration
Award, may be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”). An
        53

--------------------------------------------------------------------------------



Arbitration Award shall not be considered final until after the time for filing
the notice of appeal pursuant to the Appellate Rules has expired. Appeals must
be initiated within thirty (30) days of receipt of an Arbitration Award by
filing a notice of appeal with any AAA office. Following the appeal process, the
decision rendered by the appeal tribunal may be entered in any court having
jurisdiction thereof. For the avoidance of doubt, and despite any contrary
provision of the Appellate Rules, the above paragraph relating to costs and
expenses shall apply to any appeal pursuant to this Article 22 and the appeal
tribunal shall not render an Arbitration Award that would include shifting of
any costs or expenses (including attorneys’ fees) of any party.
22.8 Final Judgment. Following the expiration of the time for filing the notice
of appeal, or the conclusion of the appeal process set forth in Section 22.7, an
Arbitration Award shall be final and binding upon the parties thereto and shall
be the sole and exclusive remedy between those parties relating to the Dispute,
including any claims, counterclaims, issues or accounting presented to the
arbitrators. Judgment upon an Arbitration Award may be entered in any court
having jurisdiction. To the fullest extent permitted by law, no application or
appeal to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Arbitration Award made, except for actions relating to enforcement of this
Article 22 or any arbitral award issued hereunder, and except for actions
seeking interim or other provisional relief in aid of arbitration proceedings in
any court of competent jurisdiction.
22.9 Intended Beneficiaries. This Article 22 is intended to benefit and be
enforceable by the parties and their respective shareholders, members, direct
and indirect parents, trustees, directors, officers, managers (including The RMR
Group Inc. and The RMR Group LLC), agents or employees of any party and their
respective successors and assigns and shall be binding on the shareholders of
any party and the parties, as applicable, and shall be in addition to, and not
in substitution for, any other rights to indemnification or contribution that
such individuals or entities may have by contract or otherwise.
ARTICLE 23
MISCELLANEOUS
23.1 Limitation on Payment of Rent. All agreements between Landlord and Tenant
herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under applicable law, the benefit of which may be asserted
by Tenant as a defense, and if, from any circumstance whatsoever, fulfillment of
any provision of this Agreement, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law, or
if from any circumstances Landlord should ever receive as fulfillment of such
provision such an excessive amount, then, ipso facto, the amount which would be
excessive shall be applied to the reduction of the installment(s) of Minimum
Rent next due and not to the payment of such excessive amount. This provision
shall control every other provision of this Agreement and any other agreements
between Landlord and Tenant.

        54

--------------------------------------------------------------------------------



23.2 No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Agreement, which shall continue
in full force and effect with respect to any other then existing or subsequent
breach.
23.3 Remedies Cumulative. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant, now or
hereafter provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
(as applicable) of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise by Landlord of any or all of
such other rights, powers and remedies.
23.4 Severability. Any clause, sentence, paragraph, section or provision of this
Agreement held by a court of competent jurisdiction to be invalid, illegal or
ineffective shall not impair, invalidate or nullify the remainder of this
Agreement, but rather the effect thereof shall be confined to the clause,
sentence, paragraph, section or provision so held to be invalid, illegal or
ineffective, and this Agreement shall be construed as if such invalid, illegal
or ineffective provisions had never been contained therein.
23.5 Acceptance of Surrender. No surrender to Landlord of this Agreement or of
the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.
23.6 No Merger of Title. It is expressly acknowledged and agreed that it is the
intent of the parties that there shall be no merger of this Agreement or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, this Agreement or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.
23.7 Conveyance by Landlord. If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms hereof other than as security for a debt,
and the grantee or transferee of such of the Leased Property shall expressly
assume all obligations of Landlord hereunder arising or accruing from and after
the date of such conveyance or transfer, Landlord or such successor owner, as
the case may be, shall thereupon be released from all future liabilities and
obligations of Landlord under this Agreement with respect to such of the Leased
Property arising or accruing from and after the date of such conveyance or other
transfer and all such future liabilities and obligations shall thereupon be
binding upon the new owner.
23.8 Quiet Enjoyment. Tenant shall peaceably and quietly have, hold and enjoy
the Real Property for the Term, free of hindrance or molestation by Landlord or
anyone claiming by,

        55

--------------------------------------------------------------------------------



through or under Landlord, but subject to (a) any Encumbrance permitted under
Article 20 or otherwise permitted to be created by Landlord hereunder, (b) all
Permitted Encumbrances, (c) liens as to obligations of Landlord that are either
not yet due or which are being contested in good faith and by proper
proceedings, provided the same do not materially interfere with Tenant’s ability
to operate any Travel Center and (d) liens that have been consented to in
writing by Tenant. Except as otherwise provided in this Agreement, no failure by
Landlord to comply with the foregoing covenant shall give Tenant any right to
cancel or terminate this Agreement or abate, reduce or make a deduction from or
offset against the Rent or any other sum payable under this Agreement, or to
fail to perform any other obligation of Tenant hereunder.
23.9 No Recordation. Neither Landlord nor Tenant shall record this Agreement.
23.10 Notices.
(a) Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be deemed
adequately given if in writing and the same shall be delivered either in hand,
by telecopier with written acknowledgment of receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).
(b) All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt, in the case of a notice by telecopier, and, in all other cases, upon
the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.
(c) All such notices shall be addressed,
if to Landlord:
c/o Service Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn: Mr. John G. Murray
Email: jmurray@rmrgroup.com
if to Tenant:
c/o TravelCenters of America Inc.
24601 Center Ridge Road
Westlake, Ohio 44145
Attn: Mr. Mark R. Young
Email: myoung@ta-petro.com

        56

--------------------------------------------------------------------------------



(d) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.
23.11 Construction. Anything contained in this Agreement to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Landlord
arising prior to any date of termination or expiration of this Agreement with
respect to the Leased Property shall survive such termination or expiration. In
no event shall Landlord be liable for any consequential damages suffered by
Tenant as the result of a breach of this Agreement by Landlord. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the party to be charged.
All the terms and provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Each term or provision of this Agreement to be performed by Tenant
shall be construed as an independent covenant and condition. Time is of the
essence with respect to the provisions of this Agreement. Except as otherwise
set forth in this Agreement, any obligations of Tenant (including without
limitation, any monetary, repair and indemnification obligations) and Landlord
shall survive the expiration or sooner termination of this Agreement. Tenant
hereby acknowledges that the agreement between Landlord and Tenant to treat this
Agreement as a single lease in all respects was and is of primary importance,
and a material inducement, to Landlord to enter into this Agreement. Without
limiting the generality of the foregoing, the parties hereto acknowledge that
this Agreement constitutes a single lease of the Leased Property and is not
divisible notwithstanding any references herein to any individual Property and
notwithstanding the possibility that certain individual Properties may be
deleted herefrom pursuant to the express provisions of this Agreement.
23.12 Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Agreement are for purposes of reference only and shall not limit or affect
the meaning of the provisions hereof.
23.13 Applicable Law, Etc. Except as to matters regarding the internal affairs
of Landlord and issues of or limitations on any personal liability of the
shareholders and trustees or directors of Landlord for obligations of Landlord,
as to which the laws of the State of Maryland shall govern, this Agreement shall
be interpreted, construed, applied and enforced in accordance with the laws of
The Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts,
regardless of (i) where this Agreement is executed or delivered; or (ii) where
any payment or other performance required by this Agreement is made or required
to be made; or (iii) where any breach of any provision of this Agreement occurs,
or any cause of action otherwise accrues; or (iv) where any action or other
proceeding is instituted or pending; or (v) the nationality, citizenship,
domicile, principal place of business, or jurisdiction of organization or
domestication of any party; or (vi) whether the laws of the forum jurisdiction
otherwise would apply the laws of a jurisdiction other
        57

--------------------------------------------------------------------------------



than Massachusetts; or (vii) any combination of the foregoing. Notwithstanding
the foregoing, the laws of the State shall apply to the perfection and priority
of liens upon and the disposition of any Property.
23.14 Right to Make Agreement. Each party warrants, with respect to itself, that
neither the execution of this Agreement, nor the consummation of any transaction
contemplated hereby, shall violate any provision of any law, or any judgment,
writ, injunction, order or decree of any court or governmental authority having
jurisdiction over it; nor result in or constitute a breach or default under any
indenture, contract, other commitment or restriction to which it is a party or
by which it is bound; nor require any consent, vote or approval which has not
been given or taken, or at the time of the transaction involved shall not have
been given or taken. Each party covenants that it has and will continue to have
throughout the term of this Agreement and any extensions thereof, the full right
to enter into this Agreement and perform its obligations hereunder.
23.15 Attorneys’ Fees. If any lawsuit or arbitration or other legal proceeding
arises in connection with the interpretation or enforcement of this Agreement,
the prevailing party therein shall be entitled to receive from the other party
the prevailing party’s costs and expenses, including reasonable attorneys’ fees
incurred in connection therewith, in preparation therefor and on appeal
therefrom, which amounts shall be included in any judgment therein.
23.16 Nonliability of Trustees. THE DECLARATION OF TRUST ESTABLISHING HPT TA
PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS THERETO (THE
“DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
THE STATE OF MARYLAND, PROVIDES THAT THE NAME OF SUCH ENTITY REFERS TO THE
TRUSTEES UNDER SUCH DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY
OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
SUCH ENTITY SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR
ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH ENTITY. ALL PERSONS DEALING WITH SUCH
ENTITY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITY FOR THE PAYMENT
OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.
[Remainder of Page Left Blank Intentionally]




        58

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the Effective Date.
LANDLORD:


HPT TA PROPERTIES TRUST




By: /s/ Brian E. Donley________________
      Brian E. Donley
      Treasurer and Chief Executive Officer







HPT TA PROPERTIES LLC




By: /s/ Brian E. Donley________________
      Brian E. Donley
      Treasurer and Chief Executive Officer





TENANT:


TA OPERATING LLC




By: /s/ Mark R. Young________________
      Mark R. Young
      Executive Vice President









[Signature Page to Second Amended and Restated LeaseAgreement No. 3]

--------------------------------------------------------------------------------



EXHIBITS A-1 through A-35
LAND

ExhibitTA
Site
No.Property AddressCommencement DateInitial
Base YearA-1163501 Buttermilk Road, Cottondale (Tuscaloosa), AL 35453June 9,
20152015A-2264265 East Guasti Road, Ontario, CA 91761June 9, 20152015A-32282200
Ninth Street, Limon, CO 80828June 9, 20152015A-41541875 Meriden-Waterbury
Turnpike, Milldale, CT 06467June 9, 20152015A-5247P.O. Box 638, Baldwin, FL
32234June 9, 20152015A-62582995 US Highway 17 South, Brunswick, GA 31525June 9,
20152015A-792505 Truckers Lane R.R. #7, Bloomington, IL 61701June 9,
20152015A-8351702 West Evergreen, Effingham, IL 62401June 9, 20152015A-93761035
West State Road 42, Brazil, IN 47834June 22, 20162017A-101735930 E. State Road
334, Whitestown, IN 46075June 9, 20152015A-11937777 Burlington Pike, Florence,
KY 41042June 9, 20152015A-121611701 N. University Avenue, Lafayette, LA
70507June 9, 20152015A-132165501 O’Donnell St. Cutoff, Baltimore, MD 21224June
9, 20152015A-141166100 Sawyer Road, Sawyer, MI 49125June 9, 20152015A-1551854
State Highway 80, Matthews, MO 63867June 9, 20152015A-161816000 E. Frontage
Road, Mill City, NV 89418June 9, 20152015A-172291700 U.S. Route 66 West,
Moriarty, NM 87035June 9, 20152015A-18210125 Neelytown Road, Montgomery
(Maybrook), NY 12549June 9, 20152015A-19701715 US 250 East, Ashland, OHJanuary
17, 20192015A-20116762 St. Rt. 127, Eaton (Dayton), OH 45320June 9,
20152015A-21873483 Libbey Road, Perrysburg (Toledo), OH 43551June 9,
20152015A-2236801 South Council Road, Oklahoma City (East), OK 73128June 9,
20152015A-23183790 NW Frontage Road, Troutdale, OR 97060June 9,
20152015A-2421310835 John Wayne Drive, Greencastle, PA 17225June 9,
20152015A-25214875 N. Eagle Valley Rd., Milesburg, PA 16853June 9,
20152015A-262382150-2240 Beltline Blvd., Columbia, SCJanuary 17,
20192020A-27251402 E. Main Street, Duncan (Spartanburg), SC 29334June 9,
20152015A-28557000 I-40 East Whitaker Road, Amarillo, TX 79118June 9,
20152015A-29*235*8301 N. Expressway 281, Edinburg, TX 78541*June 9,
2015*2015*A-30333160 State Highway 77, Hillsboro, TXJanuary 17,
20192019A-312331700 Wilson Road, Terrell, TX 75161June 9, 20152015A-321861100
North 130 West, Parowan, UT 84761June 9, 20152015A-3314210134 Lewison Rd.,
Ashland, VA 23005June 9, 20152015A-34505901 Highway 51, DeForest (Madison), WI
53532June 9, 20152015A-352341400 Higley Blvd., Rawlins, WY 82301June 9, 20152015




        

--------------------------------------------------------------------------------



[See attached copies.]


        

--------------------------------------------------------------------------------



EXHIBIT B
Trade Area Restriction Waivers

TA Site No.Property Address397426 Alabama Highway 69 S, Hanceville, AL
35077.26075246 Alabama 77, Lincoln, AL 35096.3992842 SE Frontage Rd., Johnstown,
CO 80534.37710200 Old Federal Rd., Carnesville, GA 30521.24111166 W. State Road
10, DeMotte, IN 46310.2501441 W. US Hwy 20, Porter, IN 46304.2201600 W. US Hwy
20, Porter, IN 46304.24315587 M-60, Tekonsha, MI 49092.38514150 Hwy 418 SW,
Deming, NM 88030.2511670 U.S. Hwy 601 North, Mocksville, NC 27028.37898 Grove
St., DuPont, PA 18641.253849 Victory Hwy. West, West Greenwich, RI 02817.340101
Cornelius Road North, Hillsboro, TX 76645.2814403 Hwy. 42, Kilgore, TX
75662.394110 Interstate 35 Frontage Rd., Pearsall, TX 78061.




